 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 1 of 86




                           UNITED STATES BANKRUPTCY COURT
                         IN THE EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

IN RE: TERRY BERRY AND JENNIFER                                     CASE NO. 4:20-BK-14553
BERRY AKA JENNIFER WILMOTH,                                                   CHAPTER 13
DEBTORS

DEUTSCHE BANK NATIONAL TRUST                                                         MOVANT
COMPANY, AS TRUSTEE, IN TRUST FOR
THE REGISTERED HOLDERS OF
MORGAN STANLEY ABS CAPITAL I
TRUST 2006-HE6, MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES
2006-HE6

V.

TERRY BERRY AND JENNIFER BERRY                                                RESPONDENTS
FKA JENNIFER WILMOTH, DEBTORS
AND REBECCA DARLENE BERRY, CO-
DEBTOR AND JACK W. GOODING,
TRUSTEE



     MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
                         AND FOR IN REM RELIEF

         Comes now Deutsche Bank National Trust Company, as Trustee, in trust for the registered

holders of Morgan Stanley ABS Capital I Trust 2006-HE6, Mortgage Pass-Through Certificates,

Series 2006-HE6, by and through its attorneys, Mackie Wolf Zientz & Mann, P.C. and for its

Motion for Relief from the Automatic Stay and Co-Debtor Stay and for In Rem Relief against

Terry Berry and Jennifer Berry aka Jennifer Wilmoth, Debtors and Rebecca Darlene Berry, Co-

Debtor herein, states:

1.       Terry Berry and Jennifer Berry aka Jennifer Wilmoth (“Debtors”) filed their Voluntary

Petition for Chapter 13 bankruptcy on December 16, 2020.


13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 2 of 86




2.       On June 1, 2006, Terry Allen Berry, executed a Note in favor of New Century Mortgage

         Corporation in the principal sum of $76,500.00. A copy of the Note is attached hereto as

         Exhibit A (the “Note”).

3.       Terry Allen Berry and Rebecca Darlene Berry, Co-Debtor, executed and delivered to New

         Century Mortgage Corporation, a Mortgage dated June 1, 2006, upon real property

         described in the Mortgage which is attached hereto as Exhibit B (the “Mortgage”) and

         hereafter referred to as the “Property”.

4.       The Mortgage was filed for record in the real estate records of Saline County, Arkansas

         June 6, 2006.

5.       The Mortgage was duly and properly assigned to Movant. Copies of the Assignments of

         Mortgage are attached hereto as Exhibit C (the “Assignment”).

6.       The loan was modified on November 1, 2016. Copies of the Home Affordable Modification

         Agreement are attached hereto as Exhibit D.

7.       As of December 18, 2020, the loan is contractually due for December 1, 2017, and the

         principal remaining is $132,372.75 plus interest, other charges, and attorney’s fees. The

         total payoff as of December 17, 2020 is $148,701.11 consisting of the following amounts:

                              Unpaid Principal Balance    $132,372.75

                              Interest Due at 3.00000% $8,478.40
                              (11/01/2017-12/18/20)
                              Escrow Advances          $7,688.10

                              Pro-rata MIP/PMI            $0.00

                              Recoverable Fees and $264.22
                              Recoverable Balance
                              Suspense Balance     ($102.36)



13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 3 of 86




                                Total Payoff               $148,701.11



8.       Movant is prohibited from protecting its interest in foreclosing due to the automatic stay.

9.       Pursuant to 11 U.S.C. §362(d)(1) and §362(d)(4) sufficient cause exists for the terminating

         of the automatic stay as to Movant, its collateral, and the proceeds thereof. The Debtors

         have filed multiple bankruptcies in an attempt to delay, hinder, and defraud Movant and

         prevent it from exercising its remedies with respect to the Property. The Debtors have

         failed to provide for adequate protection of Movant’s interest.

10.      The Debtors’ present case has been filed in bad faith and is merely an attempt to delay the

         foreclosure process. As indicated herein, the Debtors have demonstrated a pattern of filing

         bankruptcy cases and failing to make payments as required.

      2017 BANKRUPTCY FILING BY TERRY BERRY AND JENNIFER BERRY AKA

                                       JENNIFER WILMOTH

11.      The Debtors’ case, 4:17-bk-12950, (hereinafter “2017 case”) was filed on May 24, 2017.

12.      The Debtors’ 2017 case was dismissed prior to confirmation on January 29, 2018, for

         failure to make payments. A copy of the docket report and dismissal order are attached as

         Exhibits E and F, respectively.

      2018 BANKRUPTCY FILING BY TERRY BERRY AND JENNIFER BERRY AKA
                           JENNIFER WILMOTH

13.      The Debtors’ case, 4:18-bk-10629, (hereinafter “2018 case”) was filed on February 6, 2018.

14.      The Debtors’ 2018 case was dismissed on February 25, 2019 for failure to make plan

         payments. A copy of the 2018 case docket and dismissal order are attached as Exhibits G

         and H, respectively.


13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 4 of 86




      2019 BANKRUPTCY FILING BY TERRY BERRY AND JENNIFER BERRY AKA
                           JENNIFER WILMOTH

15.      The Debtors’ case, 4:19-bk-11907, (hereinafter “2019 case”) was filed on March 12, 2019.

16.      The Debtors’ 2019 case was dismissed on December 11, 2019 for failure to make plan

         payments. A copy of the 2019 case docket and dismissal order are attached as Exhibits I

         and J, respectively.

                   JANUARY 2020 BANKRUPTCY FILING BY JENNIFER BERRY AKA
                                    JENNIFER WILMOTH

17.      The Debtor, Jennifer Berry aka Jennifer Wilmoth filed case number 4:20-bk-10393

         (hereinafter “January 2020 case”) on January 24, 2020. The Debtor’s January 2020 case

         was dismissed on October 13, 2020 for failure to make plan payments. A copy of the

         January 2020 case docket and dismissal order are attached as Exhibits K and L,

         respectively.

          DECEMBER 2020 BANKRUPTCY FILING BY TERRY BERRY AND JENNIFER
                 BERRY AKA JENNIFER WILMOTH (PRESENT CASE)

18.      The Debtors’ present case, 4:20-bk-14553, was filed on December 16, 2020.

19.      The Debtors’ schedules do not indicate a change in circumstances since the last case that

         would enable them to complete the present Chapter 13 case. The Debtors’ net monthly

         income of $2,150.00 as indicated on Schedule J is less than the net monthly income in the

         previous case in the amount of $2,590.49.

20.      A copy of schedules I and J from the January 2020 case (4:20-bk-10393) and the present

         case are attached as Exhibits M and N, respectively.

21.      Furthermore, the Debtors’ plan understates the pre-petition arrearage by approximately


13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 5 of 86




         $4,462.79. The plan provides for an arrearage of $15,975.86, while the actual arrearage is

         $20,438.65 as evidenced by Movant’s proof of claim number 8-1 filed on January 8, 2021.

                                       CO-DEBTOR RELIEF

22.      Based on information and belief, the Co-Debtor, Rebecca Darlene Berry, has an interest in

         the Property. Movant is entitled to relief from the co-debtor stay pursuant to 11 U.S.C.

         §1301(c)(3) because payment are not being received, and its interest would be irreparably

         harmed by the continuation of the stay.

                                          IN-REM RELIEF

23.      As evidenced herein, the multiple filings by the Debtors are part of a scheme to delay,

         hinder and defraud Movant and prevent it from exercising its remedies against the real

         property located at 816 W. Ashley Street, Benton, AR 72015. The Debtors actions

         indicate a pattern of filing cases without making payments to successfully fund a Chapter

         13 Plan.

24.      Movant is entitled to in-rem relief with respect to this real property in order to prevent any

         fraud or delay by the Debtors.

25.      Pursuant to 11 U.S.C.§362(d)(1) and 11 U.S.C. §362(d)(4) sufficient cause exists for

         terminating of the automatic stay as to Movant, its collateral, and the proceeds thereof.

26.      Movant requests that relief be granted pursuant to 11 U.S.C. §362(d)(4) and that the order

         granting relief be recorded in the property records and binding with respect to the

         Property for a period of 2 years.

                                     RIGHT TO FORECLOSE

27.      In the event the automatic stay in this case is modified, this case dismisses, and/or the

         Debtors obtain a discharge and a foreclosure action is commenced on the mortgaged

13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 6 of 86




         property, the foreclosure will be conducted in the name of Movant. Movant, directly or

         through an agent, has possession of the promissory note. Movant will enforce the

         promissory note as transferee in possession. Movant is the original mortgagee or

         beneficiary or the assignee of the Mortgage.

                                           11 U.S.C. 362(e) WAIVER

28.      Movant requests that the Court set this matter for hearing on the next regularly scheduled

         divisional day and waives the 30-day hearing requirement in 11 U.S.C. §362(e). Movant

         consents to the continuation of the automatic stay until the Court enters an order

         terminating the automatic stay.

         WHEREFORE, Movant prays:

29.      That it be relieved from the automatic stay pursuant to 11 U.S.C. §362(d)(1) and

         §362(d)(4), that it be relieved from the co-debtor stay pursuant to 11 U.S.C. §1301(c)(3),

         and that the 14-day stay described by Bankruptcy Rule 4001 (a)(3) be waived so that it

         may proceed with its regular and customary collection activities.

30.      For attorney’s fees and costs, and such other and further relief to which it may be entitled.

                                                Respectfully Submitted,

                                                MACKIE WOLF ZIENTZ & MANN, P.C.

                                                124 W. Capitol Avenue, Suite 1560
                                                Little Rock, AR 72201
                                                Phone: (501) 218-8111
                                                Facsimile: (501) 588-0070
                                                Email: smcdaniel@mwzmlaw.com

                                                By:     /s/ Sarah Murphy McDaniel
                                                        Sarah Murphy McDaniel (Bar No. 2012130)

                                                        Leslie N. Mann (Bar No. 95142)
                                                        Sarah Murphy McDaniel (Bar No. 2012130)

13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 7 of 86




                                           Michael Tackett (Bar No. 2018110)
                                           Stephen Wu (Texas Bar No. 24042396) *

                                           *Licensed to Practice in Eastern and
                                           Western Districts of Arkansas

                                           Attorney for Movant




13-000103-850-31
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 8 of 86




                                CERTIFICATE OF SERVICE

       I, Sarah Murphy McDaniel, do hereby certify on January 15, 2021, a copy of the
foregoing pleading was served via electronic mail or first-class mail upon the following parties:

                                             By: /s/ Sarah Murphy McDaniel

                                             Leslie N. Mann (Bar No. 95142)
                                             Sarah Murphy McDaniel (Bar No. 2012130)
                                             Michael Tackett (Bar No. 2018110)
                                             Stephen Wu (Texas Bar No. 24042396) *
                                             *Licensed to Practice in Eastern and Western
                                             Districts of Arkansas

Via Pre-Paid U.S. Mail:
Terry Berry
Jennifer Berry aka Jennifer Wilmoth
816 W Ashley Street
Benton, AR 72015
Debtors

Rebecca Darlene Berry
816 W. Ashley Street
Benton, AR 72015
Co-Debtor

Via ECF:
Mickey Lynn Stevens
2615 N. Prickett Road Suite 2
Bryant, AR 72022
Attorney for Debtors

Via ECF:
Jack W. Gooding
Po Box 8202
Little Rock, AR 72221
Chapter 13 Trustee

Via ECF:
U.S. TRUSTEE
Office of U.S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201



13-000103-850-31
EXHIBIT A   4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 9 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 10 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 11 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 12 of 86
            4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 13 of 86
EXHIBIT B
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 14 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 15 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 16 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 17 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 18 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 19 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 20 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 21 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 22 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 23 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 24 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 25 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 26 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 27 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 28 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 29 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 30 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 31 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 32 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 33 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 34 of 86
 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 35 of 86




EXHIBIT C
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 36 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 37 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 38 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 39 of 86
     4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 40 of 86

EXHIBIT D
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 41 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 42 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 43 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 44 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 45 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 46 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 47 of 86
4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 48 of 86
   Exhibit E 4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 49 of 86
                                  Last Updated: Dec 22 2020 2:19PM CST



                                                           MDSM, DISMISSED, DebtEd, Repeat, CLOSED



                                           U.S. Bankruptcy Court
                                Eastern District of Arkansas (Central Division)
                                    Bankruptcy Petition #: 4:17-bk-12950

Assigned to: Judge Phyllis M. Jones
Chapter 13
Voluntary                                                        Date filed: 05/24/2017
Asset Claims Register                                      Date terminated: 06/15/2018
                                                         Debtor dismissed: 01/29/2018
Debtor disposition: Dismissed for failure to        Joint debtor dismissed: 01/29/2018
make plan payments
Joint debtor disposition: Dismissed for
failure to make plan payments

                                                                          Marc Honey
                                                                          HONEY LAW FIRM, P.A.
                                                                          P.O. Box 1254
                                                                          Hot Springs, AR 71902
                                                                          (501) 321-1007
Debtor                                                                    Fax : (501) 321-1255
Terry A Berry                                                             Email:
816 W. Ashley Street                                                      mhoney@honeylawfirm.com
Benton, AR 72015                                         represented by
SALINE-AR                                                                 William Marshall Hubbard
SSN / ITIN: xxx-xx-0877                                                   Caddell Reynolds Law Firm
                                                                          PO Box 184
                                                                          Fort Smith, AR 72902
                                                                          501.214.9311
                                                                          Fax : 501.222.8824
                                                                          Email:
                                                                          mhubbard@justicetoday.com

Joint Debtor
Jennifer M. Berry                                                         Marc Honey
816 W. Ashley Street                                                      (See above for address)
Benton, AR 72015                                         represented by
SALINE-AR                                                                 William Marshall Hubbard
SSN / ITIN: xxx-xx-9819                                                   (See above for address)
fka Jennifer Wilmath

Trustee
Jack W. Gooding
Chapter 13 Standing Trustee
Line 1: 877-988-6627
code3840362
Line 2: 877-921-0644
code4852474
P.O. Box 8202
Little Rock, AR 72221-8202
501-537-4400
U.S. Trustee4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 50 of 86
U.S. Trustee (ust)
Office Of U. S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201
501-324-7357

                                    Last Updated: Dec 22 2020 2:19PM CST
 Filing Date       #                                           Docket Text
                       Chapter 13 Voluntary Petition. Fee Amount $310 Filed by Terry A Berry, Jennifer M.
5/24/2017      1       Berry. (Honey, Marc) (Entered: 05/24/2017)
                       RECEIPT of Voluntary Petition (Chapter 13)(4:17-bk-12950) [misc,volp13a] ( 310.00)
5/24/2017      2       Filing Fee. receipt number 12044164, amount $ 310.00. (U.S. Treasury) (Entered:
                       05/24/2017)
                       Request by PRA Receivables Management, LLC Designating Mailing Address for
                       Notices pursuant to Bankruptcy Rule 2002(g)(1), requesting service of copies of all future
5/25/2017      3       notices at the address specified in the process of filing this Request Filed by (Smith,
                       Valerie) (Entered: 05/25/2017)
                       Meeting of Creditors 341(a) meeting to be held on 6/22/2017 at 02:30 PM at U.S.
5/25/2017      4       Trustee's Office Meeting Room. Last day to oppose dischargeability is 8/21/2017. Proofs
                       of Claims due by 9/20/2017. (Orell, Brian) (Entered: 05/25/2017)
                       Order of Deficiency Summary of Assets and Liabilities due 6/7/2017. Schedules-
                       Documents due 6/7/2017. Statement of Financial Affairs due 6/7/2017. Ch. 13 Plan
5/25/2017      5       and/or Notice of Opportunity to Object due by 6/7/2017. Statement of Current Monthly
                       Income Ch 13 due 6/7/2017 (Johnson, Rob) (Entered: 05/25/2017)
                       Clerk's Evidence of Repeat Filings for joint debtors Terry A Berry and Jennifer M. Berry
                       Case Number 00-43304, Chapter 13 filed in Arkansas Eastern Bankruptcy Court on
5/25/2017      *       07/31/2000; Case Number 10-18494, Chapter 7 filed in Arkansas Eastern Bankruptcy
                       Court on 11/23/2010 , Standard Discharge on 03/15/2011.(Admin) (Entered: 05/25/2017)
                       Notice of Appearance and Request for Notice filed by Leslie N. Mann Creditor Select
5/26/2017      6       Portfolio Servicing, Inc.. (Mann, Leslie) (Entered: 05/26/2017)
                       BNC Certificate of Mailing - Meeting of Creditors(RE: related document(s) 4 Meeting of
                       Creditors 341(a) meeting to be held on 6/22/2017 at 02:30 PM at U.S. Trustee's Office
5/27/2017      7       Meeting Room. Last day to oppose dischargeability is 8/21/2017. Proofs of Claims due
                       by 9/20/2017.) No. of Notices: 25. Notice Date 05/27/2017. (Admin.) (Entered:
                       05/27/2017)
                       BNC Certificate of Mailing(RE: related document(s) 5 Order of Deficiency Summary of
                       Assets and Liabilities due 6/7/2017. Schedules-Documents due 6/7/2017. Statement of
5/27/2017      8       Financial Affairs due 6/7/2017. Ch. 13 Plan and/or Notice of Opportunity to Object due by
                       6/7/2017. Statement of Current Monthly Income Ch 13 due 6/7/2017) No. of Notices: 2.
                       Notice Date 05/27/2017. (Admin.) (Entered: 05/27/2017)
                       Meeting of Creditors Rescheduled for Debtor(s) Terry and Jennifer Berry 341(a) meeting
6/5/2017       9       to be held on 6/27/2017 at 02:30 PM at U.S. Trustee's Office Meeting Room. (Orell,
                       Brian) (Entered: 06/05/2017)
                       Motion to Extend Deadline to File Schedules or Provide Required Information Filed by
6/7/2017       10      Marc Honey on behalf of Jennifer M. Berry, Terry A Berry (Honey, Marc) (Entered:
                       06/07/2017)
                       BNC Certificate of Mailing(RE: related document(s) 9 Meeting of Creditors Rescheduled
                       for Debtor(s) Terry and Jennifer Berry 341(a) meeting to be held on 6/27/2017 at 02:30
6/7/2017       11      PM at U.S. Trustee's Office Meeting Room.) No. of Notices: 28. Notice Date 06/07/2017.
                       (Admin.) (Entered: 06/07/2017)
                       Order Granting Motion To Extend Deadline to File Schedules or Provide Required
                       Information (Related Doc # 10) Schedules-Documents due 6/21/2017. Summary of
                       Assets and Liabilities due 6/21/2017. Statement of Financial Affairs due 6/21/2017. Ch.
6/9/2017       12      13 Plan and/or Notice of Opportunity to Object due by 6/21/2017. Statement of Current
                       Monthly Income Ch 13 due 6/21/2017 Entered on Docket 6/9/2017 (Robinson, Annette)
                       (Entered: 06/09/2017)
6/11/2017      13
            4:20-bk-14553     Doc#: 19of Filed:
                     BNC Certificate            01/15/21
                                          Mailing(RE:      Entered:
                                                      related       01/15/21
                                                              document(s)  1216:27:56   Page 51
                                                                              Order Granting     of 86To Extend
                                                                                              Motion
                     Deadline to File Schedules or Provide Required Information (Related Doc 10) Schedules-
                     Documents due 6/21/2017. Summary of Assets and Liabilities due 6/21/2017. Statement
                     of Financial Affairs due 6/21/2017. Ch. 13 Plan and/or Notice of Opportunity to Object
                     due by 6/21/2017. Statement of Current Monthly Income Ch 13 due 6/21/2017 Entered
                     on Docket 6/9/2017 (Robinson, Annette) ) No. of Notices: 1. Notice Date 06/11/2017.
                     (Admin.) (Entered: 06/11/2017)
                     Second Motion to Extend Deadline to File Schedules or Provide Required Information
6/21/2017       14 Filed by Marc Honey on behalf of Jennifer M. Berry, Terry A Berry (Honey, Marc)
                     (Entered: 06/21/2017)
                     Order Granting Motion To Extend Deadline to File Schedules or Provide Required
                     Information (Related Doc # 14) Schedules-Documents due 7/5/2017. Summary of Assets
                15 and    Liabilities due 7/5/2017. Statement of Financial Affairs due 7/5/2017. Ch. 13 Plan
6/23/2017            and/or Notice of Opportunity to Object due by 7/5/2017. Statement of Current Monthly
                     Income Ch 13 due 7/5/2017 Entered on Docket 6/23/2017 (Johnson, Rob) (Entered:
                     06/23/2017)
                     BNC Certificate of Mailing(RE: related document(s) 15 Order Granting Motion To Extend
                     Deadline to File Schedules or Provide Required Information (Related Doc 14) Schedules-
                     Documents due 7/5/2017. Summary of Assets and Liabilities due 7/5/2017. Statement of
6/25/2017       16 Financial Affairs due 7/5/2017. Ch. 13 Plan and/or Notice of Opportunity to Object due by
                     7/5/2017. Statement of Current Monthly Income Ch 13 due 7/5/2017 Entered on Docket
                     6/23/2017 (Johnson, Rob) ) No. of Notices: 1. Notice Date 06/25/2017. (Admin.)
                     (Entered: 06/25/2017)
                     Meeting of Creditors Continued for Debtor(s) Terry and Jennifer Berry 341(a) meeting to
6/29/2017       17 be held on 8/3/2017 at 01:00 PM at U.S. Trustee's Office Meeting Room. (Orell, Brian)
                     (Entered: 06/29/2017)
                     BNC Certificate of Mailing(RE: related document(s) 17 Meeting of Creditors Continued
                18 for   Debtor(s) Terry and Jennifer Berry 341(a) meeting to be held on 8/3/2017 at 01:00
7/1/2017             PM at U.S. Trustee's Office Meeting Room.) No. of Notices: 31. Notice Date 07/01/2017.
                     (Admin.) (Entered: 07/01/2017)
                     Amended Schedules/Statements Filed:Voluntary Petition, Summary of Assets and
                     Liabilities, Sch A/B, Sch C, Sch D, Sch E/F, Sch G, Sch H, Sch I, Sch J, Declaration
                19 About     Individual Debtor Schedules, Stmt of Financial Affairs, Disclosure of Compensation
7/5/2017             of Attorney, List of Creditors, Stmt of Current Monthly Income, [Fee Due Yes] Filed by
                     Marc Honey on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry (Honey,
                     Marc) (Entered: 07/05/2017)
                     Chapter 13 Plan With Notice of Opportunity to Object/Respond Filed by Marc Honey on
7/5/2017        20 behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry (Attachments: # 1
                     NOTO)(Honey, Marc) (Entered: 07/05/2017)
                21 Application     for Compensation Filed by Marc Honey on behalf of Jennifer M. Berry, Terry
7/5/2017             A Berry (Honey, Marc) (Entered: 07/05/2017)
                     RECEIPT of Amended Schedules, Statements, Petition Page or Creditors(4:17-bk-
7/7/2017        22 12950) [misc,amdsc] ( 31.00) Filing Fee. receipt number 12136767, amount $ 31.00.
                     (U.S. Treasury) (Entered: 07/07/2017)
                     Memorandum of Document Deficiency to Marc Honey Regarding Other Deficiency (RE:
7/10/2017       23 related document(s) 20 Chapter 13 Plan With Notice of Opportunity to Object/Respond
                     Filed by Marc Honey on behalf of Debtors) (Mansfield, MaryBeth) (Entered: 07/10/2017)
                     Notice of Opportunity to Object/Respond to (related documents 20 Chapter 13 Plan).
7/10/2017       24 Certificate of Service.(RE: related document(s) 20 Chapter 13 Plan filed by Debtor Terry
                     A Berry, Joint Debtor Jennifer M. Berry) (Honey, Marc) (Entered: 07/10/2017)
7/18/2017       25 Order to Pay Trustee (etrustee) (Entered: 07/18/2017)
                     Objection to Confirmation of Plan (2013 Buick Regal) Filed by Joseph F. Kolb on behalf
7/31/2017       26 of Creditor Ally Bank (Attachments: # 1 Exhibit Contract # 2 Exhibit Title) (Kolb, Joseph)
                     (Entered: 07/31/2017)
                     Hearing SCHEDULED(RE: related document(s) 26 Objection to Confirmation of Plan
                27 (2013     Buick Regal) Filed by Joseph F. Kolb on behalf of Creditor Ally Bank) Hearing
8/1/2017             scheduled for 9/15/2017 at 09:30 AM at Judge Jones' Little Rock Courtroom. (Mansfield,
                     MaryBeth) (Entered: 08/01/2017)
8/3/2017        28 BNC Certificate of Mailing - Hearing(RE: related document(s) 27 Hearing
            4:20-bk-14553    Doc#: 19 Filed:
                     SCHEDULED(RE:              01/15/21
                                          related        Entered:
                                                  document(s)      01/15/21to
                                                              26 Objection  16:27:56     Pageof52
                                                                              Confirmation        of 86
                                                                                                Plan  (2013 Buick
                     Regal) Filed by Joseph F. Kolb on behalf of Creditor Ally Bank) Hearing scheduled for
                     9/15/2017 at 09:30 AM at Judge Jones' Little Rock Courtroom.) No. of Notices: 1. Notice
                     Date 08/03/2017. (Admin.) (Entered: 08/03/2017)
8/4/2017        29 Objection to Confirmation of Plan Filed by Trustee (etrustee) (Entered: 08/04/2017)
                30 Objection    to Debtor(s) Claim of Exemptions Filed by Trustee (etrustee) (Entered:
8/4/2017             08/04/2017)
                31 Notice    of Requirement to Complete Course in Financial Management (admin) (Entered:
8/7/2017             08/07/2017)
                     Hearing SCHEDULED(RE: related document(s) 29 Objection to Confirmation of Plan
                32 Filed   by Trustee (etrustee), 30 Objection to Debtor(s) Claim of Exemptions Filed by
8/9/2017             Trustee (etrustee)) Hearing scheduled for 9/15/2017 at 09:30 AM at Judge Jones' Little
                     Rock Courtroom. (Mansfield, MaryBeth) (Entered: 08/09/2017)
                     BNC Certificate of Mailing(RE: related document(s) 31 Notice of Requirement to
8/9/2017        33 Complete Course in Financial Management (admin)) No. of Notices: 1. Notice Date
                     08/09/2017. (Admin.) (Entered: 08/09/2017)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 32 Hearing
                     SCHEDULED(RE: related document(s) 29 Objection to Confirmation of Plan Filed by
8/11/2017       34 Trustee (etrustee), 30 Objection to Debtor(s) Claim of Exemptions Filed by Trustee
                     (etrustee)) Hearing scheduled for 9/15/2017 at 09:30 AM at Judge Jones' Little Rock
                     Courtroom.) No. of Notices: 1. Notice Date 08/11/2017. (Admin.) (Entered: 08/11/2017)
                35 Meeting     of Creditors Held and Concluded 08/03/2017. (Orell, Brian) (Entered:
8/14/2017            08/14/2017)
8/15/2017       36 Order to Pay Trustee (etrustee) (Entered: 08/15/2017)
                37 Motion    to Dismiss Case for Failure to Make Plan Payments Filed by Trustee (etrustee)
9/11/2017            (Entered: 09/11/2017)
                     Court Calendar Update(RE: related document(s) 37 Motion to Dismiss Case for Failure to
                38 Make     Plan Payments Filed by Trustee (etrustee)) Hearing scheduled for 10/19/2017 at
9/12/2017            09:30 AM at Phyllis Jones' Little Rock Courtroom. (Mansfield, MaryBeth) (Entered:
                     09/12/2017)
                     Hearing Continued (RE:Objection to Confirmation of Plan - related document(s) 29)
                39 (Continued     to 10/19/2017 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing
9/14/2017            NOT Held 9/15/17 - PER EMAIL FROM TRUSTEE; CONTINUED, PARTIES
                     REQUESTED & AGREED)(Mansfield, MaryBeth) (Entered: 09/14/2017)
                     Hearing Continued (RE:Objection to Debtor(s) Claim of Exemptions - related document(s)
                40 30)   (Continued to 10/19/2017 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing
9/14/2017            NOT Held 9/15/17 - PER EMAIL FROM TRUSTEE; CONTINUED, PARTIES
                     REQUESTED & AGREED)(Mansfield, MaryBeth) (Entered: 09/14/2017)
                     Hearing Held (RE: Objection to Confirmation of the Plan - related document(s) 26)
9/15/2017       41 (SUSTAINED W/ 28 TO MOD, KOLB WILL SUBMIT ORDER)(Mansfield, MaryBeth)
                     (Entered: 09/15/2017)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 39 Hearing Continued
                     (RE:Objection to Confirmation of Plan - related document(s) 29) (Continued to 10/19/2017
9/16/2017       42 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing NOT Held 9/15/17 - PER
                     EMAIL FROM TRUSTEE; CONTINUED, PARTIES REQUESTED & AGREED)) No. of
                     Notices: 1. Notice Date 09/16/2017. (Admin.) (Entered: 09/16/2017)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 40 Hearing Continued
                     (RE:Objection to Debtor(s) Claim of Exemptions - related document(s) 30) (Continued to
9/16/2017       43 10/19/2017 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing NOT Held
                     9/15/17 - PER EMAIL FROM TRUSTEE; CONTINUED, PARTIES REQUESTED &
                     AGREED)) No. of Notices: 1. Notice Date 09/16/2017. (Admin.) (Entered: 09/16/2017)
                     Order Sustaining Objection To Confirmation. (RE: related document(s) 26 Objection to
                44 Confirmation     of Plan (2013 Buick Regal) Filed by Joseph F. Kolb on behalf of Creditor
9/18/2017            Ally Bank (Attachments: # 1 Exhibit Contract # 2 Exhibit Title) filed by Creditor Ally Bank)
                     Entered on 9/18/2017(Penrod, Arch) (Entered: 09/18/2017)
                     BNC Certificate of Mailing(RE: related document(s) 44 Order Sustaining Objection To
9/20/2017       45 Confirmation. (RE: related document(s) 26 Objection to Confirmation of Plan (2013 Buick
                     Regal) Filed by Joseph F. Kolb on behalf of Creditor Ally Bank (Attachments: # 1 Exhibit
          4:20-bk-14553
                   Contract Doc#: 19 Filed:
                             # 2 Exhibit Title)01/15/21   Entered:
                                                filed by Creditor   01/15/21
                                                                  Ally       16:27:56on Page
                                                                       Bank) Entered         53 of 86
                                                                                        9/18/2017(Penrod,
                   Arch) ) No. of Notices: 1. Notice Date 09/20/2017. (Admin.) (Entered: 09/20/2017)
                   NO Hearing Held (RE: Objection to Confirmation of Plan - related document(s) 29)
10/18/2017    46 (Hearing NOT Held 10/19/17 - PER EMAIL FROM TRUSTEE; SUSTAINED W/ 28 TO
                   MOD & DOC)(Mansfield, MaryBeth) (Entered: 10/18/2017)
                   NO Hearing Held (RE: Objection to Debtor(s) Claim of Exemptions - related document(s)
10/18/2017    47 30) (Hearing NOT Held 10/19/17 - PER EMAIL FROM TRUSTEE;
                   SUSTAINED)(Mansfield, MaryBeth) (Entered: 10/18/2017)
                   NO Hearing Held (RE: Motion to Dismiss Case for Failure to Make Plan Payments -
              48 related    document(s) 37) (Hearing NOT Held 10/19/17 - PER EMAIL FROM TRUSTEE;
10/18/2017         WITHDRAWN UPON CONDITION, STRICT COMPLIANCE; NOV 2017 - APRIL
                   2018)(Mansfield, MaryBeth) (Entered: 10/18/2017)
10/23/2017    49 Order to Modify Plan (etrustee) (Entered: 10/23/2017)
10/23/2017    50 Order Sustaining Trustee Objection to Exemptions. (etrustee) (Entered: 10/23/2017)
              51 Order     Withdrawing Trustee Motion to Dismiss Upon Conditions (etrustee) (Entered:
10/25/2017         10/25/2017)
10/25/2017    52 Order to Pay Trustee (etrustee) (Entered: 10/25/2017)
              53 Application    for Compensation for Additional Services Filed by William Marshall Hubbard
11/17/2017         on behalf of Jennifer M. Berry, Terry A Berry (Hubbard, William) (Entered: 11/17/2017)
                   Chapter 13 AMENDED Plan With Notice of Opportunity to Object/Respond Filed by
11/27/2017    54 William Marshall Hubbard on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A
                   Berry (Attachments: # 1 matrix)(Hubbard, William) (Entered: 11/27/2017)
                   Amended Schedules/Statements Filed: Sch A/B, Sch C, Sch D, Sch E/F, Sch I, Sch J,
11/27/2017    55 [Fee Due No] Filed by William Marshall Hubbard on behalf of Joint Debtor Jennifer M.
                   Berry, Debtor Terry A Berry (Hubbard, William) (Entered: 11/27/2017)
              56 Application    for Compensation for Additional Services Filed by William Marshall Hubbard
11/27/2017         on behalf of Jennifer M. Berry, Terry A Berry (Hubbard, William) (Entered: 11/27/2017)
11/28/2017    57 Order to Pay Trustee (etrustee) (Entered: 11/28/2017)
12/11/2017    58 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 12/11/2017)
              59 Amended       Application for Compensation Filed by William Marshall Hubbard on behalf of
12/13/2017         Jennifer M. Berry, Terry A Berry (Hubbard, William) (Entered: 12/13/2017)
                   Amended Schedules/Statements Filed: Disclosure of Compensation of Attorney, [Fee
12/13/2017    60 Due No] Filed by William Marshall Hubbard on behalf of Joint Debtor Jennifer M. Berry,
                   Debtor Terry A Berry (Hubbard, William) (Entered: 12/13/2017)
                   BNC Certificate of Mailing(RE: related document(s) 58 Order on Application For
12/14/2017    61 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 12/14/2017. (Admin.)
                   (Entered: 12/14/2017)
12/20/2017    62 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 12/20/2017)
                   BNC Certificate of Mailing(RE: related document(s) 62 Order on Application For
12/22/2017    63 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 12/22/2017. (Admin.)
                   (Entered: 12/22/2017)
              64 Objection    to Debtor(s) Claim of Exemptions Filed by Trustee (etrustee) (Entered:
12/27/2017         12/27/2017)
              65 Objection    to Confirmation of Amended Plan Filed by Trustee (etrustee) (Entered:
12/27/2017         12/27/2017)
                   Hearing SCHEDULED(RE: related document(s) 64 Objection to Debtor(s) Claim of
              66 Exemptions      Filed by Trustee (etrustee), 65 Objection to Confirmation of Amended Plan
12/28/2017         Filed by Trustee (etrustee)) Hearing scheduled for 2/8/2018 at 09:30 AM at Phyllis Jones'
                   Little Rock Courtroom. (Mansfield, MaryBeth) (Entered: 12/28/2017)
                   BNC Certificate of Mailing - Hearing(RE: related document(s) 66 Hearing
                   SCHEDULED(RE: related document(s) 64 Objection to Debtor(s) Claim of Exemptions
              67 Filed    by Trustee (etrustee), 65 Objection to Confirmation of Amended Plan Filed by
12/30/2017         Trustee (etrustee)) Hearing scheduled for 2/8/2018 at 09:30 AM at Phyllis Jones' Little
                   Rock Courtroom.) No. of Notices: 1. Notice Date 12/30/2017. (Admin.) (Entered:
                   12/30/2017)
1/5/2018      68 Order on (RE: related document(s) 21 Application for Compensation Filed by Marc
            4:20-bk-14553
                     Honey onDoc#:   19 ofFiled:
                                behalf           01/15/21
                                           Jennifer        Entered:
                                                     M. Berry,       01/15/21
                                                               Terry A          16:27:56
                                                                       Berry filed        Page
                                                                                   by Debtor   54 A
                                                                                             Terry ofBerry,
                                                                                                     86     Joint
                     Debtor Jennifer M. Berry, 59 Amended Application for Compensation Filed by William
                     Marshall Hubbard on behalf of Jennifer M. Berry, Terry A Berry filed by Debtor Terry A
                     Berry, Joint Debtor Jennifer M. Berry) Entered on 1/5/2018(Johnson, Rob) (Entered:
                     01/05/2018)
                     BNC Certificate of Mailing(RE: related document(s) 68 Order on (RE: related
                     document(s) 21 Application for Compensation Filed by Marc Honey on behalf of Jennifer
                     M. Berry, Terry A Berry filed by Debtor Terry A Berry, Joint Debtor Jennifer M. Berry, 59
1/7/2018        69 Amended Application for Compensation Filed by William Marshall Hubbard on behalf of
                     Jennifer M. Berry, Terry A Berry filed by Debtor Terry A Berry, Joint Debtor Jennifer M.
                     Berry) Entered on 1/5/2018(Johnson, Rob) ) No. of Notices: 1. Notice Date 01/07/2018.
                     (Admin.) (Entered: 01/07/2018)
                     Application for Administrative Expenses Filed by William Marshall Hubbard on behalf of
1/17/2018       70 Jennifer M. Berry, Terry A Berry (Attachments: # 1 Matrix) (Hubbard, William) (Entered:
                     01/17/2018)
1/29/2018       71 Order To Dismiss Both Debtors (etrustee) (Entered: 01/29/2018)
                72 BNC     Certificate of Mailing(RE: related document(s) 71 Order To Dismiss Both Debtors
2/1/2018             (etrustee)) No. of Notices: 30. Notice Date 02/01/2018. (Admin.) (Entered: 02/01/2018)
                     Hearing Scheduled For 2/8/18 Not Held. CASE DISMISSED 1/29/18 Prior to the
                73 Hearing(RE:      related document(s) 64 Objection to Debtor(s) Claim of Exemptions Filed by
2/5/2018             Trustee (etrustee), 65 Objection to Confirmation of Amended Plan Filed by Trustee
                     (etrustee)) (Mansfield, MaryBeth) (Entered: 02/05/2018)
                74 Order    Approving Application For Administrative Expenses (Related Doc # 70) Entered on
3/5/2018             Docket 3/5/2018 (Johnson, Rob) (Entered: 03/05/2018)
                     BNC Certificate of Mailing(RE: related document(s) 74 Order Approving Application For
3/7/2018        75 Administrative Expenses (Related Doc 70) Entered on Docket 3/5/2018 (Johnson, Rob) )
                     No. of Notices: 1. Notice Date 03/07/2018. (Admin.) (Entered: 03/07/2018)
5/15/2018       76 Chapter 13 Final Report and Account Filed by Trustee (etrustee) (Entered: 05/15/2018)
                77 Order    that the Chapter 13 Trustee is Discharged and Relieved of his/her Trust in This
6/13/2018            Case (ADIclerk) (Entered: 06/13/2018)
                78 Bankruptcy      Case Closed. The Trustee Has Performed All Duties Required and is
6/15/2018            Discharged From and Relieved of His Trust. (Johnson, Rob) (Entered: 06/15/2018)
                                     Last Updated: Dec 22 2020 2:19PM CST
         4:20-bk-14553
          4:17-bk-12950 Doc#:
                         Doc#:19
                               71 Filed:
                                   Filed:01/15/21
                                          01/29/18 Entered:
                                                    Entered:01/15/21
                                                             01/29/1816:27:56
                                                                      19:45:03 Page
                                                                                Page55 of 1
                                                                                     1 of 86

                                 IN THE UNITED STATES BANKRUPTCY COURT
                               EASTERN AND WESTERN DISTRICTS OF ARKANSAS

Exhibit F


IN RE: Terry A Berry and Jennifer M Berry                            CASE NO:      4:17-bk-12950 J
                                                                                         Chapter 13


                                    CHAPTER 13 ORDER DISMISSING CASE
                                  FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on October 25,
2017, Docket Entry [51], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is,
dismissed for failure of the debtor to comply with the court's order of October 25, 2017.

      IT IS SO ORDERED.




Date: 01/29/2018                                                       /s/ Phyllis M. Jones
                                                                        Phyllis M. Jones
                                                                     U.S. Bankruptcy Judge



cc:    Jack W Gooding, Trustee

       The Honey Law Firm
       P O Box 1254
       Hot Springs, AR 71902

       Terry A Berry and Jennifer M Berry
       816 W Ashley Street
       Benton, AR 72015

       All Creditors




                                                                                                      LK   /195
              4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 56 of 86
                                 Last Updated: Dec 22 2020 2:03PM CST



                                                           DebtEd, Repeat, DISMISSED, MDSM, CLOSED
  Exhibit G



                                           U.S. Bankruptcy Court
                                Eastern District of Arkansas (Central Division)
                                    Bankruptcy Petition #: 4:18-bk-10629

Assigned to: Judge Phyllis M. Jones
Chapter 13
Voluntary                                                        Date filed: 02/06/2018
Asset Claims Register                                      Date terminated: 05/24/2019
                                                         Debtor dismissed: 02/25/2019
                                                    Joint debtor dismissed: 02/25/2019
Debtor disposition: Dismissed for failure to                Plan confirmed: 12/20/2018
make plan payments
Joint debtor disposition: Dismissed for
failure to make plan payments

                                                                         Marc Honey
                                                                         HONEY LAW FIRM, P.A.
                                                                         P.O. Box 1254
                                                                         Hot Springs, AR 71902
                                                                         (501) 321-1007
                                                                         Fax : (501) 321-1255
                                                                         Email:
                                                                         mhoney@honeylawfirm.com

                                                                        William Marshall Hubbard
Debtor                                                                  Caddell Reynolds Law Firm
Terry A Berry                                                           PO Box 184
816 W. Ashley Street                                                    Fort Smith, AR 72902
Benton, AR 72015                                         represented by 501.214.9311
SALINE-AR                                                               Fax : 501.222.8824
SSN / ITIN: xxx-xx-0877                                                 Email:
                                                                        mhubbard@justicetoday.com
                                                                        TERMINATED: 10/15/2018

                                                                         Jennifer Wyse
                                                                         Honey Law Firm, P.A.
                                                                         1311 Central Ave.
                                                                         Hot Springs, AR 71901
                                                                         501-321-1007
                                                                         Email:
                                                                         jwyse@honeylawfirm.com

                                                                         Marc Honey
Joint Debtor                                                             (See above for address)
Jennifer M. Berry
816 W. Ashley Street                                                    William Marshall Hubbard
Benton, AR 72015                                         represented by (See above for address)
SALINE-AR                                                               TERMINATED: 10/15/2018
SSN / ITIN: xxx-xx-9819
fka Jennifer Wilmoth                                                     Jennifer Wyse
                                                                         (See above for address)

Trustee
Jack W. Gooding
            4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 57 of 86
Chapter 13 Standing Trustee
Line 1: 877-988-6627
code3840362
Line 2: 877-921-0644
code4852474
P.O. Box 8202
Little Rock, AR 72221-8202
501-537-4400

U.S. Trustee
U.S. Trustee (ust)
Office Of U. S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201
501-324-7357

                                    Last Updated: Dec 22 2020 2:03PM CST
 Filing Date       #                                          Docket Text
                       Chapter 13 Voluntary Petition. Fee Amount $310 Filed by Terry A Berry, Jennifer M.
2/6/2018       1       Berry. (Honey, Marc) (Entered: 02/06/2018)
                       Credit Counseling Certificate Filed by Marc Honey on behalf of Debtor Terry A Berry
2/6/2018       2       (Honey, Marc) (Entered: 02/06/2018)
                       Credit Counseling Certificate Filed by Marc Honey on behalf of Joint Debtor Jennifer M.
2/6/2018       3       Berry (Honey, Marc) (Entered: 02/06/2018)
                       RECEIPT of Voluntary Petition (Chapter 13)(4:18-bk-10629) [misc,volp13a] ( 310.00)
2/6/2018       4       Filing Fee. receipt number 12583282, amount $ 310.00. (U.S. Treasury) (Entered:
                       02/06/2018)
                       Motion to Extend Automatic Stay Filed by Marc Honey on behalf of Jennifer M. Berry,
2/6/2018       5       Terry A Berry (Attachments: # 1 Matrix) (Honey, Marc) (Entered: 02/06/2018)
                       Meeting of Creditors with 341(a) meeting to be held on 03/07/2018 at 01:00 PM at U.S.
2/7/2018       6       Trustee's Office Meeting Room. Last day to oppose dischargeability is 05/07/2018. Proof
                       of Claim due by 04/17/2018. (admin, ) (Entered: 02/07/2018)
                       Order of Deficiency Summary of Assets and Liabilities due 2/20/2018. Schedules-
                       Documents due 2/20/2018. Statement of Financial Affairs due 2/20/2018. Ch. 13 Plan
2/7/2018       7       and/or Notice of Opportunity to Object due by 2/20/2018. Statement of Current Monthly
                       Income Ch 13 due 2/20/2018 (Jones, Michelle) (Entered: 02/07/2018)
                       Clerk's Evidence of Repeat Filings for joint debtors Terry A Berry and Jennifer M. Berry
                       Case Number 00-43304, Chapter 13 filed in Arkansas Eastern Bankruptcy Court on
                       07/31/2000; Case Number 10-18494, Chapter 7 filed in Arkansas Eastern Bankruptcy
2/7/2018       *       Court on 11/23/2010 , Standard Discharge on 03/15/2011; Case Number 17-12950,
                       Chapter 13 filed in Arkansas Eastern Bankruptcy Court on 05/24/2017.(Admin) (Entered:
                       02/07/2018)
                       BNC Certificate of Mailing - Meeting of Creditors(RE: related document(s) 6 Meeting of
                       Creditors with 341(a) meeting to be held on 03/07/2018 at 01:00 PM at U.S. Trustee's
2/9/2018       8       Office Meeting Room. Last day to oppose dischargeability is 05/07/2018. Proof of Claim
                       due by 04/17/2018. (admin, )) No. of Notices: 36. Notice Date 02/09/2018. (Admin.)
                       (Entered: 02/09/2018)
                       BNC Certificate of Mailing(RE: related document(s) 7 Order of Deficiency Summary of
                       Assets and Liabilities due 2/20/2018. Schedules-Documents due 2/20/2018. Statement of
2/9/2018       9       Financial Affairs due 2/20/2018. Ch. 13 Plan and/or Notice of Opportunity to Object due
                       by 2/20/2018. Statement of Current Monthly Income Ch 13 due 2/20/2018) No. of
                       Notices: 1. Notice Date 02/09/2018. (Admin.) (Entered: 02/09/2018)
                       Notice of Appearance and Request for Notice filed by Sarah Murphy McDaniel Creditor
2/12/2018      10      Select Portfolio Servicing Inc.. (McDaniel, Sarah) (Entered: 02/12/2018)
                       Motion to Extend Deadline to File Schedules or Provide Required Information Filed by
2/20/2018      11      Marc Honey on behalf of Jennifer M. Berry, Terry A Berry (Honey, Marc) (Entered:
                       02/20/2018)
            4:20-bk-14553     Doc#: 19Motion
                     Order Granting       Filed:To
                                                 01/15/21  Entered:to
                                                   Extend Deadline   01/15/21  16:27:56or Provide
                                                                       File Schedules     Page 58Required
                                                                                                  of 86
                     Information (Related Doc # 11) Schedules-Documents due 3/6/2018. Summary of Assets
2/21/2018       12 and Liabilities due 3/6/2018. Statement of Financial Affairs due 3/6/2018. Ch. 13 Plan
                     and/or Notice of Opportunity to Object due by 3/6/2018. Statement of Current Monthly
                     Income Ch 13 due 3/6/2018 Entered on Docket 2/21/2018 (Jones, Michelle) (Entered:
                     02/21/2018)
                13 Order     Granting Motion to Extend Automatic Stay(Related Doc # 5) Entered on Docket
2/22/2018            2/22/2018 (Jones, Michelle) (Entered: 02/22/2018)
                     BNC Certificate of Mailing(RE: related document(s) 12 Order Granting Motion To Extend
                     Deadline to File Schedules or Provide Required Information (Related Doc 11) Schedules-
                     Documents due 3/6/2018. Summary of Assets and Liabilities due 3/6/2018. Statement of
2/23/2018       14 Financial Affairs due 3/6/2018. Ch. 13 Plan and/or Notice of Opportunity to Object due by
                     3/6/2018. Statement of Current Monthly Income Ch 13 due 3/6/2018 Entered on Docket
                     2/21/2018 (Jones, Michelle) ) No. of Notices: 1. Notice Date 02/23/2018. (Admin.)
                     (Entered: 02/23/2018)
                     BNC Certificate of Mailing(RE: related document(s) 13 Order Granting Motion to Extend
2/24/2018       15 Automatic Stay(Related Doc 5) Entered on Docket 2/22/2018 (Jones, Michelle) ) No. of
                     Notices: 41. Notice Date 02/24/2018. (Admin.) (Entered: 02/24/2018)
                     Second Motion to Extend Deadline to File Schedules or Provide Required Information
3/6/2018        16 Filed by Marc Honey on behalf of Jennifer M. Berry, Terry A Berry (Honey, Marc)
                     (Entered: 03/06/2018)
3/8/2018        17 Ch. 13 Meeting of Creditors to be Continued (Jones, Tanya) (Entered: 03/08/2018)
                     Notice of CONTINUED Meeting of Creditors 341(a) meeting to be held on 4/3/2018 at
3/8/2018        18 01:00 PM at U.S. Trustee's Office Meeting Room. (Jones, Michelle) (Entered:
                     03/08/2018)
                     BNC Certificate of Mailing - Ch 13 Meeting Continued(RE: related document(s) 18 Notice
                19 of   CONTINUED Meeting of Creditors 341(a) meeting to be held on 4/3/2018 at 01:00 PM
3/10/2018            at U.S. Trustee's Office Meeting Room.) No. of Notices: 41. Notice Date 03/10/2018.
                     (Admin.) (Entered: 03/10/2018)
                     Schedules Filed: Summary of Assets and Liabilities, Sch A/B, Sch C, Sch D, Sch E/F,
                     Sch G, Sch H, Sch I, Sch J, Declaration About Individual Debtor Schedules, Stmt of
3/20/2018       20 Financial Affairs, Disclosure of Compensation for Attorney, Stmt of Current Monthly
                     Income, [Fee Due Yes] Filed by Marc Honey on behalf of Joint Debtor Jennifer M. Berry,
                     Debtor Terry A Berry (Honey, Marc) (Entered: 03/20/2018)
                     Chapter 13 Plan With Notice of Opportunity to Object/Respond. Filed by Marc Honey on
3/20/2018       21 behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry (Attachments: # 1 matrix #
                     2 Certificate of Service)(Honey, Marc) (Entered: 03/20/2018)
                22 Application     for Compensation Filed by Marc Honey on behalf of Jennifer M. Berry, Terry
3/20/2018            A Berry (Honey, Marc) (Entered: 03/20/2018)
                23 RECEIPT       of Schedules Filed(4:18-bk-10629) [misc,schdfld] ( 31.00) Filing Fee. receipt
3/20/2018            number 12682259, amount $ 31.00. (U.S. Treasury) (Entered: 03/20/2018)
3/21/2018       24 Order to Pay Trustee (etrustee) (Entered: 03/21/2018)
3/29/2018       25 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 03/29/2018)
                     Objection to Confirmation of Plan (2013 Buick Regal) Filed by Joseph F. Kolb on behalf
3/30/2018       26 of Creditor Ally Bank (Attachments: # 1 Exhibit Contract # 2 Exhibit Title) (Kolb, Joseph)
                     (Entered: 03/30/2018)
                     BNC Certificate of Mailing(RE: related document(s) 25 Order on Application For
3/31/2018       27 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 03/31/2018. (Admin.)
                     (Entered: 03/31/2018)
                28 Objection     to Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor
4/3/2018             Select Portfolio Servicing Inc. (McDaniel, Sarah) (Entered: 04/03/2018)
                     Hearing SCHEDULED(RE: related document(s) 26 Objection to Confirmation of Plan
                     (2013 Buick Regal) Filed by Joseph F. Kolb on behalf of Creditor Ally Bank , 28 Objection
4/3/2018        29 to Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor Select
                     Portfolio Servicing Inc.) Hearing scheduled for 5/8/2018 at 09:30 AM at Phyllis Jones'
                     Little Rock Courtroom. (Mansfield, MaryBeth) (Entered: 04/03/2018)
                30 BNC      Certificate of Mailing - Hearing(RE: related document(s) 29 Hearing
4/5/2018             SCHEDULED(RE: related document(s) 26 Objection to Confirmation of Plan (2013 Buick
            4:20-bk-14553     Doc#:by
                     Regal) Filed     19Joseph
                                          Filed:F.
                                                 01/15/21  Entered:
                                                   Kolb on behalf    01/15/21Ally
                                                                  of Creditor  16:27:56   Page
                                                                                  Bank , 28      59 of 86
                                                                                             Objection  to
                     Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor Select
                     Portfolio Servicing Inc.) Hearing scheduled for 5/8/2018 at 09:30 AM at Phyllis Jones'
                     Little Rock Courtroom.) No. of Notices: 1. Notice Date 04/05/2018. (Admin.) (Entered:
                     04/05/2018)
                31 Meeting      of Creditors Held and Concluded 4/3/2018. (Jones, Tanya) (Entered:
4/6/2018             04/06/2018)
4/11/2018       32 Objection to Confirmation of Plan Filed by Trustee (etrustee) (Entered: 04/11/2018)
                     Hearing SCHEDULED(RE: related document(s) 32 Objection to Confirmation of Plan
4/13/2018       33 Filed by Trustee (etrustee)) Hearing scheduled for 5/8/2018 at 09:30 AM at Phyllis Jones'
                     Little Rock Courtroom. (Mansfield, MaryBeth) (Entered: 04/13/2018)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 33 Hearing
                     SCHEDULED(RE: related document(s) 32 Objection to Confirmation of Plan Filed by
4/15/2018       34 Trustee (etrustee)) Hearing scheduled for 5/8/2018 at 09:30 AM at Phyllis Jones' Little
                     Rock Courtroom.) No. of Notices: 1. Notice Date 04/15/2018. (Admin.) (Entered:
                     04/15/2018)
                35 Notice    of Requirement to Complete Course in Financial Management (admin) (Entered:
4/23/2018            04/23/2018)
                     BNC Certificate of Mailing(RE: related document(s) 35 Notice of Requirement to
4/25/2018       36 Complete Course in Financial Management (admin)) No. of Notices: 1. Notice Date
                     04/25/2018. (Admin.) (Entered: 04/25/2018)
                     Hearing CONTINUED - PARTIES REQUESTED & AGREED(RE: related document(s) 32
5/7/2018        37 Objection to Confirmation of Plan Filed by Trustee (etrustee)) (Mansfield, MaryBeth)
                     (Entered: 05/07/2018)
                     Hearing Scheduled For 5/8/18 Not Held. PER EMAIL FROM MCDANIEL; SUSTAINED
                38 W/     28 TO MOD , SHE WILL SUBMIT ORDER (RE: related document(s) 28 Objection to
5/7/2018             Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor Select
                     Portfolio Servicing Inc.) (Mansfield, MaryBeth) (Entered: 05/07/2018)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 26)
                39 (Continued      to 6/13/2018 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing Held
5/8/2018             5/8/18; CONTINUED, PARTIES REQUESTED & AGREED)(Mansfield, MaryBeth)
                     (Entered: 05/08/2018)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 37 Hearing CONTINUED
                40 -Confirmation
                      PARTIES REQUESTED & AGREED(RE: related document(s) 32 Objection to
5/9/2018                             of Plan Filed by Trustee (etrustee))) No. of Notices: 1. Notice Date
                     05/09/2018. (Admin.) (Entered: 05/09/2018)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 39 Hearing Continued
                     (RE:Objection to Confirmation of the Plan - related document(s) 26) (Continued to
5/10/2018       41 6/13/2018 09:30 AM at Phyllis Jones' Little Rock Courtroom) (Hearing Held 5/8/18;
                     CONTINUED, PARTIES REQUESTED & AGREED)) No. of Notices: 1. Notice Date
                     05/10/2018. (Admin.) (Entered: 05/10/2018)
                     Order on Objection to Confirmation of Plan (RE: related document(s) 28 Objection to
                42 Confirmation      of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor Select
5/16/2018            Portfolio Servicing Inc. filed by Creditor Select Portfolio Servicing Inc.) Entered on
                     5/16/2018(Jones, Michelle) (Entered: 05/16/2018)
                     BNC Certificate of Mailing(RE: related document(s) 42 Order on Objection to
                     Confirmation of Plan (RE: related document(s) 28 Objection to Confirmation of Plan Filed
5/18/2018       43 by Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing Inc. filed by
                     Creditor Select Portfolio Servicing Inc.) Entered on 5/16/2018(Jones, Michelle) ) No. of
                     Notices: 1. Notice Date 05/18/2018. (Admin.) (Entered: 05/18/2018)
                44 Motion     to Dismiss Case for Failure to Make Plan Payments Filed by Trustee (etrustee)
6/7/2018             (Entered: 06/07/2018)
                     Court Calendar Update(RE: related document(s) 44 Motion to Dismiss Case for Failure to
                45 Make     Plan Payments Filed by Trustee (etrustee)) Hearing scheduled for 7/19/2018 at
6/11/2018            09:30 AM at Phyllis Jones' Little Rock Courtroom. (Mansfield, MaryBeth) (Entered:
                     06/11/2018)
                46 Hearing     Scheduled For 6/13/18 Not Held. PER EMAIL FROM KOLB; SUSTAINED W/ 21
6/12/2018            TO MOD, HE WILL SUBMIT ORDER (RE: related document(s) 26 Objection to
          4:20-bk-14553    Doc#: of
                   Confirmation   19Plan
                                       Filed: 01/15/21
                                          (2013         Entered:
                                                 Buick Regal)       01/15/21
                                                                Filed        16:27:56
                                                                      by Joseph  F. KolbPage  60 ofof86Creditor
                                                                                         on behalf
                   Ally Bank) (Mansfield, MaryBeth) (Entered: 06/12/2018)
                   Request by Hurricane Creek Federal Credit Union Designating Mailing Address for
                   Notices pursuant to Bankruptcy Rule 2002(g)(1), requesting service of copies of all future
7/5/2018      47 notices at the address specified in the process of filing this Request filed by Katrina
                   Louise Taylor Creditor Hurricane Creek Federal Credit Union. (Taylor, Katrina) (Entered:
                   07/05/2018)
                   Order on Objection to Confirmation of Plan (RE: related document(s) 26 Objection to
              48 Confirmation     of Plan (2013 Buick Regal) Filed by Joseph F. Kolb on behalf of Creditor
7/12/2018          Ally Bank (Attachments: # 1 Exhibit Contract # 2 Exhibit Title) filed by Creditor Ally Bank)
                   Entered on 7/12/2018(Jones, Michelle) (Entered: 07/12/2018)
                   BNC Certificate of Mailing(RE: related document(s) 48 Order on Objection to
                   Confirmation of Plan (RE: related document(s) 26 Objection to Confirmation of Plan
              49 (2013    Buick Regal) Filed by Joseph F. Kolb on behalf of Creditor Ally Bank (Attachments:
7/14/2018          # 1 Exhibit Contract # 2 Exhibit Title) filed by Creditor Ally Bank) Entered on
                   7/12/2018(Jones, Michelle) ) No. of Notices: 1. Notice Date 07/14/2018. (Admin.)
                   (Entered: 07/14/2018)
                   NO Hearing Held (RE: Motion to Dismiss Case for Failure to Make Plan Payments -
              50 related   document(s) 44) (Hearing NOT Held 7/19/2018; PER EMAIL FROM TRUSTEE -
7/18/2018          WITHDRAWN UPON CONDITION, STRICT COMPLIANCE; AUG 2018 - JAN
                   2019)(McDaniel, Lisa) (Entered: 07/18/2018)
              51 Order    Withdrawing Trustee Motion to Dismiss Upon Conditions (etrustee) (Entered:
7/23/2018          07/23/2018)
                   Chapter 13 AMENDED Plan With Notice of Opportunity to Object/Respond. Filed by
              52 William    Marshall Hubbard on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A
8/30/2018          Berry (Attachments: # 1 matrix # 2 Certificate of Service)(Hubbard, William) (Entered:
                   08/30/2018)
                   Amended Schedules/Statements Filed: Sch D, Sch E/F, [Fee Due No] Filed by William
8/30/2018     53 Marshall Hubbard on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry
                   (Hubbard, William) (Entered: 08/30/2018)
              54 Application    for Compensation for Additional Services Filed by William Marshall Hubbard
8/30/2018          on behalf of Jennifer M. Berry, Terry A Berry (Hubbard, William) (Entered: 08/30/2018)
8/31/2018     55 Order to Pay Trustee (etrustee) (Entered: 08/31/2018)
              56 Objection    to Confirmation of Amended Plan Filed by Trustee (etrustee) (Entered:
9/10/2018          09/10/2018)
                   Hearing SCHEDULED(RE: related document(s) 56 Objection to Confirmation of
9/12/2018     57 Amended Plan Filed by Trustee (etrustee)) Hearing scheduled for 10/11/2018 at 09:30
                   AM at Phyllis Jones' Little Rock Courtroom. (Robinson, Annette) (Entered: 09/12/2018)
                   BNC Certificate of Mailing - Hearing(RE: related document(s) 57 Hearing
                   SCHEDULED(RE: related document(s) 56 Objection to Confirmation of Amended Plan
9/14/2018     58 Filed by Trustee (etrustee)) Hearing scheduled for 10/11/2018 at 09:30 AM at Phyllis
                   Jones' Little Rock Courtroom.) No. of Notices: 2. Notice Date 09/14/2018. (Admin.)
                   (Entered: 09/14/2018)
9/20/2018     59 Amended Trustee's Notice of Claim (etrustee) (Entered: 09/20/2018)
9/21/2018     60 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 09/21/2018)
                   BNC Certificate of Mailing(RE: related document(s) 60 Order on Application For
9/26/2018     61 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 09/26/2018. (Admin.)
                   (Entered: 09/26/2018)
                   NO Hearing Held (RE: Objection to Confirmation of Amended Plan - related document(s)
10/10/2018    62 56) (Hearing NOT Held 10/11/18: PER EMAIL FROM TRUSTEE -
                   SUSTAINED)(Robinson, Annette) (Entered: 10/10/2018)
10/15/2018    63 Order to Modify Plan (etrustee) (Entered: 10/15/2018)
              64 Notice   of Appearance and Request for Notice Filed by Sherry L. Daves Creditor John
10/28/2018         Gibson Auto Sales, Inc. (Daves, Sherry) (Entered: 10/28/2018)
                   Motion for Relief from Stay and Motion for Adequate Protection or in the alternative,
                           to Dismiss. Fee Amount $181 Filed by Sherry L. Daves on behalf of John Gibson
10/28/2018    65 Motion
                   Auto Sales, Inc. (Attachments: # 1 Exhibit Contract & Title) (Daves, Sherry) (Entered:
                   10/28/2018)
          4:20-bk-14553     Doc#:  19 Filed:  01/15/21
                                                    FromEntered:  01/15/21 16:27:56  Page 61 (of181.00)
                                                                                                  86
              66 RECEIPT       of Motion for Relief      Stay(4:18-bk-10629)  [motion,mrlfsty]           Filing
10/28/2018         Fee. receipt number 13158530, amount $ 181.00. (U.S. Treasury) (Entered: 10/28/2018)
                   Order On 65 Motion for Relief from Stay and Motion for Adequate Protection or in the
                   alternative, Motion to Dismiss and Notice of Opportunity to Object. If No Objection is
              67 Filed    by the Objection Date, an Order Granting the Motion Will be Entered. If an
10/28/2018         Objection is Filed the Scheduled Hearing Will be Held on 11/20/2018 at 09:30 AM at
                   Phyllis Jones' Little Rock Courtroom. Objection/Response due by 11/19/2018. Entered
                   on 10/28/2018(McDaniel, Lisa) (Entered: 10/28/2018)
                   BNC Certificate of Mailing(RE: related document(s) 67 Order On 65 Motion for Relief
                   from Stay and Motion for Adequate Protection or in the alternative, Motion to Dismiss and
                   Notice of Opportunity to Object. If No Objection is Filed by the Objection Date, an Order
10/31/2018    68 Granting the Motion Will be Entered. If an Objection is Filed the Scheduled Hearing Will
                   be Held on 11/20/2018 at 09:30 AM at Phyllis Jones' Little Rock Courtroom.
                   Objection/Response due by 11/19/2018. Entered on 10/28/2018(McDaniel, Lisa) ) No. of
                   Notices: 2. Notice Date 10/31/2018. (Admin.) (Entered: 10/31/2018)
                   Chapter 13 AMENDED Plan With Notice of Opportunity to Object/Respond. Filed by
11/7/2018     69 Marc Honey on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry
                   (Attachments: # 1 Certificate of Service # 2 matrix)(Honey, Marc) (Entered: 11/07/2018)
                   Amended Schedules/Statements Filed: Sch D, Sch I, Sch J, [Fee Due No] Filed by Marc
11/7/2018     70 Honey on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry (Honey, Marc)
                   (Entered: 11/07/2018)
              71 Application     for Compensation for Additional Services Filed by Marc Honey on behalf of
11/7/2018          Jennifer M. Berry, Terry A Berry (Honey, Marc) (Entered: 11/07/2018)
11/8/2018     72 Order to Pay Trustee (etrustee) (Entered: 11/08/2018)
              73 Objection     to Confirmation of Amended Plan Filed by Trustee (etrustee) (Entered:
11/15/2018         11/15/2018)
                   Response to Motion for Relief From Stay, Motion for Adequate Protection or in the
                   Alternative, Motion to Dismiss (RE: related document(s)65 Motion for Relief from Stay
                   and Motion for Adequate Protection or in the alternative, Motion to Dismiss. Fee Amount
11/16/2018    74 $181 Filed by Sherry L. Daves on behalf of John Gibson Auto Sales, Inc. (Attachments: #
                   1 Exhibit Contract & Title) filed by Creditor John Gibson Auto Sales, Inc.) Filed by Marc
                   Honey on behalf of Joint Debtor Jennifer M. Berry, Debtor Terry A Berry (Honey, Marc)
                   (Entered: 11/16/2018)
                   Court Calendar Update (RE: related document(s) 74 Response to Motion for Relief From
                   Stay, Motion for Adequate Protection or in the Alternative, Motion to Dismiss (RE: related
                   document(s)65 Motion for Relief from Stay and Motion for Adequate Protection or in the
11/17/2018    75 alternative, Motion to Dismiss. Filed by Sherry L. Daves on behalf of John Gibson Auto
                   Sales, Inc.) Filed by Marc Honey on behalf of Joint Debtor Jennifer M. Berry, Debtor
                   Terry A Berry filed ) Hearing scheduled for 11/20/2018 at 09:30 AM at Phyllis Jones' Little
                   Rock Courtroom. (McDaniel, Lisa) (Entered: 11/17/2018)
                   Hearing SCHEDULED (RE: related document(s) 73 Objection to Confirmation of
11/17/2018    76 Amended Plan Filed by Trustee (etrustee)) Hearing scheduled for 12/13/2018 at 09:30
                   AM at Phyllis Jones' Little Rock Courtroom. (McDaniel, Lisa) (Entered: 11/17/2018)
                   Hearing Scheduled For 11/20/2018 CANCELLED. PER EMAIL FROM SHERRY DAVES,
                   WITHDRAWN UPON CONDITIONS. ORDER IS DUE BY SHERRY DAVES ON OR
11/19/2018    77 BEFORE 12/10/2018 (RE: related document(s) 65 Motion for Relief from Stay and
                   Motion for Adequate Protection or in the alternative, Motion to Dismiss. Filed by Sherry L.
                   Daves on behalf of John Gibson Auto Sales, Inc.) (McDaniel, Lisa) (Entered: 11/19/2018)
                   BNC Certificate of Mailing - Hearing(RE: related document(s) 76 Hearing SCHEDULED
              78 (RE:    related document(s) 73 Objection to Confirmation of Amended Plan Filed by Trustee
11/21/2018         (etrustee)) Hearing scheduled for 12/13/2018 at 09:30 AM at Phyllis Jones' Little Rock
                   Courtroom.) No. of Notices: 2. Notice Date 11/21/2018. (Admin.) (Entered: 11/21/2018)
12/3/2018     79 Trustee's Summary Notice of Claims Filed (etrustee) (Entered: 12/03/2018)
              80 Agreed     Order Granting Motion For Relief From Stay (Related Doc # 65) Entered on
12/7/2018          Docket 12/7/2018 (Mansfield, MaryBeth) (Entered: 12/07/2018)
                   BNC Certificate of Mailing(RE: related document(s) 80 Agreed Order Granting Motion For
12/9/2018     81 Relief From Stay (Related Doc 65) Entered on Docket 12/7/2018 (Mansfield, MaryBeth) )
                   No. of Notices: 1. Notice Date 12/09/2018. (Admin.) (Entered: 12/09/2018)
          4:20-bk-14553     Doc#:Held
                   NO Hearing     19 (RE:
                                       Filed:Objection
                                              01/15/21to Entered: 01/15/21
                                                         Confirmation      16:27:56Plan
                                                                      of Amended     Page   62 of 86
                                                                                        - related document(s)
12/12/2018    82 73) (Hearing NOT Held (12/13/2018): PER EMAIL FROM TRUSTEE -
                   WITHDRAWN)(McDaniel, Lisa) (Entered: 12/12/2018)
12/18/2018    83 Order Withdrawing Trustee Objection (etrustee) (Entered: 12/18/2018)
12/18/2018    84 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 12/18/2018)
12/20/2018    85 Order Withdrawing Trustee Objection (etrustee) (Entered: 12/20/2018)
12/20/2018    86 Order Confirming Modified Chapter 13 Plan (etrustee) (Entered: 12/20/2018)
                   Memorandum of Document Deficiency to Jennifer Wyse Regarding Fee Due (RE: related
                   document(s) 53 Amended Schedules/Statements Filed: Sch D, Sch E/F, [Fee Due No]
12/21/2018    87 Filed by William Marshall Hubbard on behalf of Joint Debtor Jennifer M. Berry, Debtor
                   Terry A Berry filed by Debtor Terry A Berry, Joint Debtor Jennifer M. Berry) (changed
                   classification of debt/add secured debt) (McCormack, Linda) (Entered: 12/21/2018)
                   BNC Certificate of Mailing(RE: related document(s) 84 Order on Application For
12/21/2018    88 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 12/21/2018. (Admin.)
                   (Entered: 12/21/2018)
                   BNC Certificate of Mailing(RE: related document(s) 86 Order Confirming Modified
12/22/2018    89 Chapter 13 Plan (etrustee)) No. of Notices: 1. Notice Date 12/22/2018. (Admin.)
                   (Entered: 12/22/2018)
                   Receipt of Amendment Filing Fee - $31.00 by MJ. Receipt Number 80209846. (admin)
12/27/2018    90 (Entered:    12/27/2018)
                   Notice of Mortgage Payment Change ( Claim # 11 )with Certificate of Service Filed by
              doc Leslie   N. Mann on behalf of Deutsche Bank National Trust Company as Trustee in Trust
1/9/2019           for the registered holders of Morgan Stanley ABS Capital I Inc. Trust 2006-HE6 Mortgage
                   Pass-Through Certificates Series 2006-HE6 (Mann, Leslie) (Entered: 01/09/2019)
1/10/2019     91 Motion to Dismiss Case filed by Trustee (etrustee) (Entered: 01/10/2019)
                   Hearing SCHEDULED (RE: related document(s) 91 Motion to Dismiss Case filed by
1/11/2019     92 Trustee (etrustee)) Hearing scheduled for 2/14/2019 at 09:30 AM at Phyllis Jones' Little
                   Rock Courtroom. (McDaniel, Lisa) (Entered: 01/11/2019)
                   BNC Certificate of Mailing - Hearing(RE: related document(s) 92 Hearing SCHEDULED
              93 (RE:    related document(s) 91 Motion to Dismiss Case filed by Trustee (etrustee)) Hearing
1/13/2019          scheduled for 2/14/2019 at 09:30 AM at Phyllis Jones' Little Rock Courtroom.) No. of
                   Notices: 2. Notice Date 01/13/2019. (Admin.) (Entered: 01/13/2019)
                   Hearing Scheduled For 2/14/2019 Not Held. PER EMAIL FROM TRUSTEE - W/DRAWN
2/13/2019     94 UPON CONDITIONS(RE: related document(s) 91 Motion to Dismiss Case filed by
                   Trustee (etrustee)) (McCormack, Linda) (Entered: 02/13/2019)
2/19/2019     95 Amended Trustee's Notice of Claim (etrustee) (Entered: 02/19/2019)
2/25/2019     96 Order to Modify Plan (etrustee) (Entered: 02/25/2019)
2/25/2019     97 Order To Dismiss Both Debtors (etrustee) (Entered: 02/25/2019)
              98 BNC     Certificate of Mailing(RE: related document(s) 97 Order To Dismiss Both Debtors
2/27/2019          (etrustee)) No. of Notices: 42. Notice Date 02/27/2019. (Admin.) (Entered: 02/27/2019)
4/23/2019     99 Chapter 13 Final Report and Account Filed by Trustee (etrustee) (Entered: 04/23/2019)
              100 Order   that the Chapter 13 Trustee is Discharged and Relieved of his/her Trust in This
5/22/2019          Case (ADIclerk) (Entered: 05/22/2019)
              101 Bankruptcy     Case Closed. The Trustee Has Performed All Duties Required and is
5/24/2019          Discharged From and Relieved of His Trust. (Jones, Michelle) (Entered: 05/24/2019)

                                 Last Updated: Dec 22 2020 2:03PM CST
       4:20-bk-14553
        4:18-bk-10629 Doc#:
                       Doc#:19
                             97 Filed:
                                 Filed:01/15/21
                                        02/25/19 Entered:
                                                  Entered:01/15/21
                                                           02/25/1916:27:56
                                                                    14:24:55 Page
                                                                              Page63 of 1
                                                                                   1 of 86

                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS


  Exhibit H

IN RE: Terry A Berry and Jennifer M Berry                            CASE NO:     4:18-bk-10629 J
                                                                                       Chapter 13

                             CHAPTER 13 ORDER DISMISSING CASE
                           FOR VIOLATING STRICT COMPLIANCE ORDER

   COMES NOW THE COURT and finds that an order was entered in the above styled case on July 23 ,
2018, Docket Entry [51], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of July 23 , 2018.

   IT IS SO ORDERED.




Date: 02/25/2019                                                      /s/ Phyllis M. Jones
                                                                       Phyllis M. Jones
                                                                    U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     The Honey Law Firm
     P O Box 1254
     Hot Springs, AR 71902

     Terry A Berry and Jennifer M Berry
     816 W Ashley Street
     Benton, AR 72015
     All Creditors




                                                                                                LK     /195
            4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 64 of 86
                               Last Updated: Dec 22 2020 1:53PM CST



                                                Repeat, TRANSIN, DebtEd, MDSM, DISMISSED, CLOSED
    Exhibit I



                                           U.S. Bankruptcy Court
                                Eastern District of Arkansas (Central Division)
                                    Bankruptcy Petition #: 4:19-bk-11907

Assigned to: Judge Richard D. Taylor
Chapter 13                                                        Date filed: 03/12/2019
Voluntary                                                  Date transferred: 04/09/2019
Asset Claims Register                                      Date terminated: 03/18/2020
                                                         Debtor dismissed: 12/11/2019
Debtor disposition: Dismissed for failure to        Joint debtor dismissed: 12/11/2019
make plan payments                                          Plan confirmed: 08/31/2019
Joint debtor disposition: Dismissed for
failure to make plan payments

                                                                           Marc Honey
                                                                           HONEY LAW FIRM, P.A.
                                                                           P.O. Box 1254
                                                                           Hot Springs, AR 71902
                                                                           (501) 321-1007
Debtor                                                                     Fax : (501) 321-1255
Terry Berry                                                                Email:
816 W. Ashley St                                                           mhoney@honeylawfirm.com
Benton, AR 72015                                          represented by
HEMPSTEAD-AR                                                               Jennifer Wyse
SSN / ITIN: xxx-xx-0877                                                    Honey Law Firm, P.A.
                                                                           1311 Central Ave.
                                                                           Hot Springs, AR 71901
                                                                           501-321-1007
                                                                           Email:
                                                                           jwyse@honeylawfirm.com

Joint Debtor
Jennifer Berry                                                             Marc Honey
816 W. Ashley St                                                           (See above for address)
Benton, AR 72015                                          represented by
HEMPSTEAD-AR                                                               Jennifer Wyse
SSN / ITIN: xxx-xx-9819                                                    (See above for address)
fka Jennifer Wilmoth

Trustee
Jack W. Gooding
Chapter 13 Standing Trustee
Line 1: 877-988-6627
code3840362
Line 2: 877-921-0644
code4852474
P.O. Box 8202
Little Rock, AR 72221-8202
501-537-4400

U.S. Trustee
U.S. Trustee4:20-bk-14553
               (ust)      Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 65 of 86
Office Of U. S. Trustee
200 W Capitol, Ste. 1200
Little Rock, AR 72201
501-324-7357

                                    Last Updated: Dec 22 2020 1:53PM CST
 Filing Date       #                                           Docket Text
                       Chapter 13 Voluntary Petition Individual. Fee Amount $310 filed by Marc Honey of
3/12/2019      1       HONEY LAW FIRM, P.A. on behalf of Terry Berry, Jennifer Berry. (Honey, Marc)
                       [Transferred from Arkansas Western on 4/9/2019.] (Entered: 03/12/2019)
                       Chapter 13 Plan. filed by Marc Honey of HONEY LAW FIRM, P.A. on behalf of Terry
3/12/2019      2       Berry, Jennifer Berry.. Court ONLY Deadline 2/14/2024. (Honey, Marc) [Transferred from
                       Arkansas Western on 4/9/2019.] (Entered: 03/12/2019)
                       Application for Compensation Filed by Marc Honey on behalf of Jennifer Berry, Terry
3/12/2019      3       Berry (Honey, Marc) [Transferred from Arkansas Western on 4/9/2019.] (Entered:
                       03/12/2019)
                       RECEIPT of Chapter 13 Voluntary Petition - case upload(4:19-bk-70662)
3/12/2019      4       [caseupld,1305u] ( 310.00) Filing Fee. receipt number 7098258, amount $ 310.00. (U.S.
                       Treasury) [Transferred from Arkansas Western on 4/9/2019.] (Entered: 03/12/2019)
                       Meeting of Creditors with 341(a) meeting to be held on 04/09/2019 at 01:30 PM at
                       Texarkana First Meeting Room. Last day to oppose dischargeability is 06/10/2019. Proof
3/13/2019      5       of Claim due by 05/21/2019. (admin, ) [Transferred from Arkansas Western on 4/9/2019.]
                       (Entered: 03/13/2019)
                       Order to Pay Trustee (wtrustee) [Transferred from Arkansas Western on 4/9/2019.]
3/13/2019      6       (Entered: 03/13/2019)
                       Clerk's Evidence of Repeat Filings for joint debtors Terry Berry and Jennifer Berry Case
                       Number 00-43304, Chapter 13 filed in Arkansas Eastern Bankruptcy Court on
                       07/31/2000; Case Number 10-18494, Chapter 7 filed in Arkansas Eastern Bankruptcy
                       Court on 11/23/2010 , Standard Discharge on 03/15/2011; Case Number 18-10629,
3/13/2019      *       Chapter 13 filed in Arkansas Eastern Bankruptcy Court on 02/06/2018; Case Number 17-
                       12950, Chapter 13 filed in Arkansas Eastern Bankruptcy Court on 05/24/2017 ,
                       Dismissed for failure to make plan payments on 01/29/2018.(Admin) [Transferred from
                       Arkansas Western on 4/9/2019.] (Entered: 03/13/2019)
                       BNC Certificate of Mailing - Meeting of Creditors(RE: related document(s) 5 Meeting of
                       Creditors with 341(a) meeting to be held on 04/09/2019 at 01:30 PM at Texarkana First
3/15/2019      7       Meeting Room. Last day to oppose dischargeability is 06/10/2019. Proof of Claim due by
                       05/21/2019. (admin, )) No. of Notices: 16. Notice Date 03/15/2019. (Admin.) [Transferred
                       from Arkansas Western on 4/9/2019.] (Entered: 03/15/2019)
                       REDOCKETED SEE ENTRY #9 Motion to Transfer Case To Another Division Filed by
                       Marc Honey on behalf of Jennifer Berry, Terry Berry (Attachments: # 1 Matrix) (Honey,
3/19/2019      8       Marc) Modified on 3/19/2019 (Schacherbauer, Linda). [Transferred from Arkansas
                       Western on 4/9/2019.] (Entered: 03/19/2019)
                       Motion to Transfer Case To Another District (redocketed to reflect pleading filed #8) Filed
3/19/2019      9       by Marc Honey on behalf of Jennifer Berry, Terry Berry (Schacherbauer, Linda)
                       [Transferred from Arkansas Western on 4/9/2019.] (Entered: 03/19/2019)
                       Notice of Appearance and Request for Notice filed by Sarah Murphy McDaniel Creditor
3/21/2019      10      Select Portfolio Servicing, Inc.. (McDaniel, Sarah) [Transferred from Arkansas Western
                       on 4/9/2019.] (Entered: 03/21/2019)
                       Objection to Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor
3/25/2019      11      Select Portfolio Servicing, Inc. (McDaniel, Sarah) [Transferred from Arkansas Western on
                       4/9/2019.] (Entered: 03/25/2019)
                       Hearing SCHEDULED(RE: related document(s) 11 Objection to Confirmation of Plan
                       Filed by Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing, Inc. filed
3/26/2019      12      by Creditor Select Portfolio Servicing, Inc.) Hearing scheduled for 5/8/2019 at 09:30 AM
                       at Texarkana Division. (Scales, Erika) [Transferred from Arkansas Western on 4/9/2019.]
                       (Entered: 03/26/2019)
3/28/2019      13
            4:20-bk-14553
                     Motion Doc#:    19 Automatic
                             to Extend   Filed: 01/15/21   Entered:
                                                    Stay Filed      01/15/21
                                                               by Marc Honey16:27:56
                                                                              on behalf Page  66 of Berry,
                                                                                        of Jennifer 86     Terry
                     Berry (Attachments: # 1 matrix) (Honey, Marc) [Transferred from Arkansas Western on
                     4/9/2019.] (Entered: 03/28/2019)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 12 Hearing
                     SCHEDULED(RE: related document(s) 11 Objection to Confirmation of Plan Filed by
                14 Sarah     Murphy McDaniel on behalf of Creditor Select Portfolio Servicing, Inc. filed by
3/28/2019            Creditor Select Portfolio Servicing, Inc.) Hearing scheduled for 5/8/2019 at 09:30 AM at
                     Texarkana Division.) No. of Notices: 1. Notice Date 03/28/2019. (Admin.) [Transferred
                     from Arkansas Western on 4/9/2019.] (Entered: 03/28/2019)
                15 Order    on Application For Compensation Ch. 13 (wtrustee) [Transferred from Arkansas
4/4/2019             Western on 4/9/2019.] (Entered: 04/04/2019)
                     BNC Certificate of Mailing(RE: related document(s) 15 Order on Application For
4/7/2019        16 Compensation Ch. 13 (wtrustee)) No. of Notices: 1. Notice Date 04/07/2019. (Admin.)
                     [Transferred from Arkansas Western on 4/9/2019.] (Entered: 04/07/2019)
                     Order Granting Motion To Transfer Bankruptcy Case To Another Division. (Related Doc
4/9/2019        17 9) Entered on Docket 4/9/2019 (Wilkins, Tanya) [Transferred from Arkansas Western on
                     4/9/2019.] (Entered: 04/09/2019)
                18 Case     Transferred In, Docket Sheet Attached (Schacherbauer, Linda) (Entered:
4/9/2019             04/09/2019)
                     ENTERED IN ERROR Notice of Case Change: Judge Phyllis M. Jones Added to the
4/10/2019       19 Case; Involvement of Judge Richard D. Taylor Terminated (Bell, Allison) Modified on
                     4/10/2019 (Bell, Allison). (Entered: 04/10/2019)
                     Amended Meeting of Creditors 341(a) meeting to be held on 6/6/2019 at 01:00 PM at
4/10/2019       20 U.S. Trustee's Office Meeting Room. Proofs of Claims due by 5/21/2019. Last day to
                     oppose dischargeability is 6/10/2019. (Stanley, Lori) (Entered: 04/10/2019)
                     Judge Richard D. Taylor added; Involvement of Judge Phyllis M. Jones Terminated;
4/10/2019       *    (Bell, Allison) (Entered: 04/10/2019)
4/11/2019       21 Order to Pay Trustee (etrustee) (Entered: 04/11/2019)
                     BNC Certificate of Mailing - Meeting of Creditors(RE: related document(s) 20 Amended
                     Meeting of Creditors 341(a) meeting to be held on 6/6/2019 at 01:00 PM at U.S.
4/12/2019       22 Trustee's Office Meeting Room. Proofs of Claims due by 5/21/2019. Last day to oppose
                     dischargeability is 6/10/2019.) No. of Notices: 24. Notice Date 04/12/2019. (Admin.)
                     (Entered: 04/13/2019)
                     Order to Submit Order (RE: related document(s) 13 Motion to Extend Automatic Stay
5/1/2019        23 Filed by Marc Honey on behalf of Joint Debtor Jennifer Berry, Debtor Terry Berry)
                     Entered on 5/1/2019(Mansfield, MaryBeth) (Entered: 05/01/2019)
                     Hearing RESCHEDULED(RE: related document(s) 11 Objection to Confirmation of Plan
                     Filed by Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing, Inc.
5/1/2019        24 (McDaniel, Sarah) [Transferred from Arkansas Western on 4/9/2019.] filed by Creditor
                     Select Portfolio Servicing, Inc.) Hearing scheduled for 5/30/2019 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 05/01/2019)
                25 Order    Granting Motion to Extend Automatic Stay(Related Doc # 13) Entered on Docket
5/2/2019             5/2/2019 (Mansfield, MaryBeth) (Entered: 05/02/2019)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 24 Hearing
                     RESCHEDULED(RE: related document(s) 11 Objection to Confirmation of Plan Filed by
                     Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing, Inc. (McDaniel,
5/3/2019        26 Sarah) [Transferred from Arkansas Western on 4/9/2019.] filed by Creditor Select
                     Portfolio Servicing, Inc.) Hearing scheduled for 5/30/2019 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom.) No. of Notices: 1. Notice Date 05/03/2019. (Admin.)
                     (Entered: 05/03/2019)
                     BNC Certificate of Mailing(RE: related document(s) 25 Order Granting Motion to Extend
5/4/2019        27 Automatic Stay(Related Doc 13) Entered on Docket 5/2/2019 (Mansfield, MaryBeth) ) No.
                     of Notices: 25. Notice Date 05/04/2019. (Admin.) (Entered: 05/04/2019)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 11)
5/20/2019       28 (Continued to 6/27/2019 09:00 AM at Richard Taylor's Little Rock Courtroom) (Albritton,
                     Allison) (Entered: 05/20/2019)
                29 BNC     Certificate of Mailing - Hearing(RE: related document(s) 28 Hearing Continued
5/22/2019            (RE:Objection to Confirmation of the Plan - related document(s) 11) (Continued to
            4:20-bk-14553
                     6/27/2019Doc#:   19 AM
                                  09:00    Filed: 01/15/21
                                              at Richard    Entered:
                                                         Taylor's Little01/15/21 16:27:56 No.
                                                                         Rock Courtroom)) Pageof67 of 86 1. Notice
                                                                                                 Notices:
                     Date 05/22/2019. (Admin.) (Entered: 05/22/2019)
6/6/2019        30 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 06/06/2019)
                     BNC Certificate of Mailing(RE: related document(s) 30 Order on Application For
6/8/2019        31 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 06/08/2019. (Admin.)
                     (Entered: 06/08/2019)
                32 Meeting      of Creditors Held and Concluded 6/6/2019. (Kane, Jolene) (Entered:
6/12/2019            06/12/2019)
6/14/2019       33 Order to Pay Trustee (etrustee) (Entered: 06/14/2019)
6/19/2019       34 Objection to Confirmation of Plan Filed by Trustee (etrustee) (Entered: 06/19/2019)
                     Hearing SCHEDULED(RE: related document(s) 34 Objection to Confirmation of Plan
6/20/2019       35 Filed by Trustee (etrustee)) Hearing scheduled for 7/23/2019 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 06/20/2019)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 11)
6/20/2019       36 (Continued to 7/23/2019 09:00 AM at Richard Taylor's Little Rock Courtroom) (Albritton,
                     Allison) (Entered: 06/20/2019)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 35 Hearing
                     SCHEDULED(RE: related document(s) 34 Objection to Confirmation of Plan Filed by
6/22/2019       37 Trustee (etrustee)) Hearing scheduled for 7/23/2019 at 09:00 AM at Richard Taylor's
                     Little Rock Courtroom.) No. of Notices: 1. Notice Date 06/22/2019. (Admin.) (Entered:
                     06/22/2019)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 36 Hearing Continued
                38 (RE:Objection       to Confirmation of the Plan - related document(s) 11) (Continued to
6/22/2019            7/23/2019 09:00 AM at Richard Taylor's Little Rock Courtroom)) No. of Notices: 1. Notice
                     Date 06/22/2019. (Admin.) (Entered: 06/22/2019)
                39 PDF      FILED IN WRONG CASE. Personal Financial Management Course Certificate for
6/25/2019            Debtor(Bhatt, Jai) Modified on 6/25/2019 (Stanley, Lori). (Entered: 06/25/2019)
                     Memorandum of Document Deficiency to Jai Bhatt Regarding Incorrect PDF (RE: related
                40 document(s)       39 PDF FILED IN WRONG CASE. Personal Financial Management Course
6/25/2019            Certificate for Debtor(Bhatt, Jai) Modified on 6/25/2019 .) (Stanley, Lori) (Entered:
                     06/25/2019)
                     BNC Certificate of Mailing(RE: related document(s) 40 Memorandum of Document
                     Deficiency to Jai Bhatt Regarding Incorrect PDF (RE: related document(s) 39 PDF FILED
6/27/2019       41 IN WRONG CASE. Personal Financial Management Course Certificate for Debtor(Bhatt,
                     Jai) Modified on 6/25/2019 .)) No. of Notices: 1. Notice Date 06/27/2019. (Admin.)
                     (Entered: 06/27/2019)
                     Order On Objection To Confirmation Of Plan. (RE: related document(s) 11 Objection to
                     Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor Select
7/12/2019       42 Portfolio Servicing, Inc. (McDaniel, Sarah) [Transferred from Arkansas Western on
                     4/9/2019.] filed by Creditor Select Portfolio Servicing, Inc.) Entered on 7/12/2019(Penrod,
                     Arch) (Entered: 07/12/2019)
                     BNC Certificate of Mailing(RE: related document(s) 42 Order On Objection To
                     Confirmation Of Plan. (RE: related document(s) 11 Objection to Confirmation of Plan
                43 Filed    by Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing, Inc.
7/14/2019            (McDaniel, Sarah) [Transferred from Arkansas Western on 4/9/2019.] filed by Creditor
                     Select Portfolio Servicing, Inc.) Entered on 7/12/2019(Penrod, Arch) ) No. of Notices: 1.
                     Notice Date 07/14/2019. (Admin.) (Entered: 07/14/2019)
                     Hearing Not Held. Settled or Continued Prior to the Hearing (RE: Objection to
7/22/2019       44 Confirmation of Plan - related document(s) 34) (Sustained with 21 days to Modify
                     (Trustee))(Albritton, Allison) (Entered: 07/22/2019)
                45 Notice     of Requirement to Complete Course in Financial Management (admin) (Entered:
7/22/2019            07/22/2019)
                     BNC Certificate of Mailing(RE: related document(s) 45 Notice of Requirement to
7/25/2019       46 Complete Course in Financial Management (admin)) No. of Notices: 1. Notice Date
                     07/25/2019. (Admin.) (Entered: 07/25/2019)
7/26/2019       47 Order to Modify Plan (etrustee) (Entered: 07/26/2019)
                48 Motion     to Dismiss Case for Failure to Make Plan Payments Filed by Trustee (etrustee)
8/2/2019             (Entered: 08/02/2019)
            4:20-bk-14553
                     ChapterDoc#:   19 Filed:Plan
                               13 AMENDED      01/15/21   Entered:
                                                    With Notice     01/15/21 16:27:56
                                                                 of Opportunity         Page 68 of Filed
                                                                                to Object/Respond. 86 by
8/8/2019        49 Jennifer Wyse on behalf of Joint Debtor Jennifer Berry, Debtor Terry Berry (Attachments:
                     # 1 Certificate of Service # 2 matrix)(Wyse, Jennifer) (Entered: 08/08/2019)
                     Amended Schedules/Statements Filed: Sch D, Sch I, Sch J, [Fee Due No] Filed by
8/8/2019        50 Jennifer Wyse on behalf of Joint Debtor Jennifer Berry, Debtor Terry Berry (Wyse,
                     Jennifer) (Entered: 08/08/2019)
                51 Application    for Compensation for Additional Services Filed by Jennifer Wyse on behalf of
8/8/2019             Jennifer Berry, Terry Berry (Wyse, Jennifer) (Entered: 08/08/2019)
8/12/2019       52 Order to Pay Trustee (etrustee) (Entered: 08/12/2019)
                     Objection to Claim Number 6 by Claimant Arkansas Department of Finance and
8/14/2019       53 Administration Filed by Jennifer Wyse on behalf of Jennifer Berry, Terry Berry (Wyse,
                     Jennifer) (Entered: 08/14/2019)
                     DISREGARD, REDOCKETED IN ERROR Objection to Claim Number 32 by Claimant
                     Arkansas Department of Finance (Redocketed to reflect document filed #53) Filed by
8/14/2019       62 Jennifer Wyse on behalf of Jennifer Berry, Terry Berry (Mansfield, MaryBeth) Modified on
                     9/13/2019 (Mansfield, MaryBeth). Modified on 9/13/2019 (Mansfield, MaryBeth).
                     (Entered: 09/13/2019)
                54 Application    for Administrative Expenses Filed by Jennifer Wyse on behalf of Jennifer
8/20/2019            Berry, Terry Berry (Attachments: # 1 matrix) (Wyse, Jennifer) (Entered: 08/20/2019)
8/31/2019       55 Order Confirming Modified Chapter 13 Plan (etrustee) (Entered: 08/31/2019)
8/31/2019       56 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 08/31/2019)
                     BNC Certificate of Mailing(RE: related document(s) 55 Order Confirming Modified
9/5/2019        57 Chapter 13 Plan (etrustee)) No. of Notices: 1. Notice Date 09/05/2019. (Admin.)
                     (Entered: 09/05/2019)
                     BNC Certificate of Mailing(RE: related document(s) 56 Order on Application For
9/5/2019        58 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 09/05/2019. (Admin.)
                     (Entered: 09/05/2019)
                59 Order    Approving Allowance Of Administrative Claim. (Related Doc # 54) Entered on
9/11/2019            Docket 9/11/2019 (Penrod, Arch) (Entered: 09/11/2019)
                     RECEIPT of Amended Schedules, Statements, Petition Page or Creditors(4:19-bk-
9/13/2019       60 11907) [misc,amdsc] ( 31.00) Filing Fee. receipt number 13801106, amount $ 31.00.
                     (U.S. Treasury) (Entered: 09/13/2019)
                     Response to Objection to Claim Filed by Creditor Arkansas Department of Finance and
                     Administration ( Claim # 6) Filed by Bradley Bruce Young on behalf of Arkansas
                61 Department      of Finance and Administration (RE: related document(s) 53 Objection to
9/13/2019            Claim filed by Jennifer Berry, Terry Berry) (Young, Bradley)(Entered: 09/13/2019).
                     MODIFIED on (09/13/2019) to remove this entry from Claim No 32 and to add this entry
                     to Claim No 6; (Mansfield, MaryBeth) (Entered 09/13/2019). (Entered: 09/13/2019)
                     BNC Certificate of Mailing(RE: related document(s) 59 Order Approving Allowance Of
9/13/2019       63 Administrative Claim. (Related Doc 54) Entered on Docket 9/11/2019 (Penrod, Arch) )
                     No. of Notices: 28. Notice Date 09/13/2019. (Admin.) (Entered: 09/13/2019)
                     Hearing SCHEDULED(RE: related document(s) 53 Objection to Claim Number 6 by
                     Claimant Arkansas Department of Finance and Administration Filed by Jennifer Wyse on
                     behalf of Jennifer Berry, Terry Berry filed by Joint Debtor Jennifer Berry, Debtor Terry
                     Berry, 61 Response to Objection to Claim Filed by Creditor Arkansas Department of
                     Finance and Administration ( Claim # 6) Filed by Bradley Bruce Young on behalf of
                64 Arkansas     Department of Finance and Administration (RE: related document(s) 53
9/16/2019            Objection to Claim filed by Jennifer Berry, Terry Berry) (Young, Bradley)(Entered:
                     09/13/2019). MODIFIED on (09/13/2019) to remove this entry from Claim No 32 and to
                     add this entry to Claim No 6; (Mansfield, MaryBeth) (Entered 09/13/2019). filed by
                     Creditor Arkansas Department of Finance and Administration) Hearing scheduled for
                     10/17/2019 at 09:00 AM at Richard Taylor's Little Rock Courtroom. (Scales, Erika)
                     (Entered: 09/16/2019)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 64 Hearing
                     SCHEDULED(RE: related document(s) 53 Objection to Claim Number 6 by Claimant
9/18/2019       65 Arkansas Department of Finance and Administration Filed by Jennifer Wyse on behalf of
                     Jennifer Berry, Terry Berry filed by Joint Debtor Jennifer Berry, Debtor Terry Berry, 61
                     Response to Objection to Claim Filed by Creditor Arkansas Department of Finance and
          4:20-bk-14553    Doc#: 19
                   Administration       Filed:# 01/15/21
                                    ( Claim     6) Filed byEntered: 01/15/21
                                                           Bradley Bruce     16:27:56
                                                                          Young        Page
                                                                                 on behalf    69 of 86
                                                                                           of Arkansas
                   Department of Finance and Administration (RE: related document(s) 53 Objection to
                   Claim filed by Jennifer Berry, Terry Berry) (Young, Bradley)(Entered: 09/13/2019).
                   MODIFIED on (09/13/2019) to remove this entry from Claim No 32 and to add this entry
                   to Claim No 6; (Mansfield, MaryBeth) (Entered 09/13/2019). filed by Creditor Arkansas
                   Department of Finance and Administration) Hearing scheduled for 10/17/2019 at 09:00
                   AM at Richard Taylor's Little Rock Courtroom.) No. of Notices: 1. Notice Date
                   09/18/2019. (Admin.) (Entered: 09/18/2019)
              66 Order    Withdrawing Trustee Motion to Dismiss Upon Conditions (etrustee) (Entered:
9/22/2019          09/22/2019)
              67 Application    for Compensation for Additional Services Filed by Jennifer Wyse on behalf of
10/4/2019          Jennifer Berry, Terry Berry (Wyse, Jennifer) (Entered: 10/04/2019)
                   Hearing Not Held. Settled or Continued Prior to the Hearing (RE: Objection to Claim -
10/16/2019    68 related document(s) 53) (Withdrawn Upon Conditions (Wyse))(Albritton, Allison)
                   (Entered: 10/16/2019)
              69 Hearing    Not Held. Settled or Continued Prior to the Hearing (RE: Response to Objection
10/16/2019         to Claim - related document(s) 61) (Albritton, Allison) (Entered: 10/16/2019)
10/30/2019    70 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 10/30/2019)
                   BNC Certificate of Mailing(RE: related document(s) 70 Order on Application For
11/2/2019     71 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 11/02/2019. (Admin.)
                   (Entered: 11/02/2019)
12/11/2019    72 Order To Dismiss Both Debtors (etrustee) (Entered: 12/11/2019)
              73 Notice    of Cancellation of Auto Insurance Filed by Trustee (etrustee) (Entered:
12/12/2019         12/12/2019)
              74 Notice    of Cancellation of Auto Insurance Filed by Trustee (etrustee) (Entered:
12/12/2019         12/12/2019)
              75 BNC     Certificate of Mailing(RE: related document(s) 72 Order To Dismiss Both Debtors
12/13/2019         (etrustee)) No. of Notices: 27. Notice Date 12/13/2019. (Admin.) (Entered: 12/13/2019)
2/13/2020     76 Chapter 13 Final Report and Account Filed by Trustee (etrustee) (Entered: 02/13/2020)
              77 Order    that the Chapter 13 Trustee is Discharged and Relieved of his/her Trust in This
3/13/2020          Case (ADIclerk) (Entered: 03/13/2020)
              78 Bankruptcy      Case Closed. The Trustee Has Performed All Duties Required and is
3/18/2020          Discharged From and Relieved of His Trust. (Penrod, Arch) (Entered: 03/18/2020)
                                 Last Updated: Dec 22 2020 1:53PM CST
       4:20-bk-14553
        4:19-bk-11907 Doc#:
                       Doc#:19
                             72 Filed:
                                 Filed:01/15/21
                                        12/11/19 Entered:
                                                  Entered:01/15/21
                                                           12/11/1916:27:56
                                                                    14:07:09 Page
                                                                              Page70 of 1
                                                                                   1 of 86

                         IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN AND WESTERN DISTRICTS OF ARKANSAS

Exhibit J


IN RE: Terry Berry and Jennifer Berry                                 CASE NO:     4:19-bk-11907 T
                                                                                        Chapter 13

                             CHAPTER 13 ORDER DISMISSING CASE
                           FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on September
22, 2019, Docket Entry [66], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of September 22 , 2019.

   IT IS SO ORDERED.




Date: 12/11/2019                                                      /s/ Richard D. Taylor
                                                                        Richard D. Taylor
                                                                     U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     The Honey Law Firm
     P O Box 1254
     Hot Springs, AR 71902

     Terry Berry and Jennifer Berry
     816 W Ashley St
     Benton, AR 72015
     All Creditors




                                                                                                  LK     /195
           4:20-bk-14553 Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 71 of 86
                             Last Updated: Dec 21 2020 10:52AM CST



                                                                       DebtEd, Repeat, MDSM, DISMISSED
   Exhibit K



                                         U.S. Bankruptcy Court
                              Eastern District of Arkansas (Central Division)
                                   Bankruptcy Petition #: 4:20-bk-10393
                                                                   Date filed: 01/24/2020
Assigned to: Judge Richard D. Taylor                    Debtor dismissed: 10/13/2020
Chapter 13                                                 Plan confirmed: 07/10/2020
Voluntary
Asset Claims Register                            Deadline  for filing claims: 04/03/2020
                                         Deadline for filing claims (govt.): 07/22/2020

                                                                            Marc Honey
                                                                            HONEY LAW FIRM, P.A.
                                                                            P.O. Box 1254
                                                                            Hot Springs, AR 71902
                                                                            (501) 321-1007
Debtor                                                                      Fax : (501) 321-1255
Jennifer Berry                                                              Email:
816 W. Ashley St                                                            mhoney@honeylawfirm.com
Benton, AR 72015                                           represented by
SALINE-AR                                                                   Jennifer Wyse
SSN / ITIN: xxx-xx-9819                                                     Honey Law Firm, P.A.
                                                                            1311 Central Ave.
                                                                            Hot Springs, AR 71901
                                                                            501-321-1007
                                                                            Email:
                                                                            jwyse@honeylawfirm.com

Trustee
Mark T. McCarty
Chapter 13 Standing Trustee
Line 1: 877-951-7471
code4545532
Line 2: 877-692-1036
code7210329
P.O. Box 5006
N. Little Rock, AR 72119-5006
501-374-1572
TERMINATED: 01/27/2020

Trustee
Jack W. Gooding
Chapter 13 Standing Trustee
Line 1: 877-988-6627
code3840362
Line 2: 877-921-0644
code4852474
P.O. Box 8202
Little Rock, AR 72221-8202
501-537-4400

U.S. Trustee
U.S. Trustee (ust)
Office Of U.4:20-bk-14553
             S. Trustee   Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 72 of 86
200 W Capitol, Ste. 1200
Little Rock, AR 72201
501-324-7357

                                   Last Updated: Dec 21 2020 10:52AM CST
 Filing Date       #                                            Docket Text
                       Chapter 13 Voluntary Petition. Fee Amount $310 Filed by Jennifer Berry. (Honey, Marc)
1/24/2020      1       (Entered: 01/24/2020)
                       Credit Counseling Certificate Filed by Marc Honey on behalf of Debtor Jennifer Berry
1/24/2020      2       (Honey, Marc) (Entered: 01/24/2020)
                       RECEIPT of Voluntary Petition (Chapter 13)(4:20-bk-10393) [misc,volp13a] ( 310.00)
1/24/2020      3       Filing Fee. receipt number 14061707, amount $ 310.00. (U.S. Treasury) (Entered:
                       01/24/2020)
                       Notice of Case Change: Trustee Jack W. Gooding Added to the Case; Involvement of
1/27/2020      4       Trustee Mark T. McCarty Terminated; (Bell, Allison) (Entered: 01/27/2020)
                       Meeting of Creditors 341(a) meeting to be held on 3/19/2020 at 01:00 PM at U.S.
1/27/2020      5       Trustee's Office Meeting Room. Proofs of Claims due by 4/3/2020. Last day to oppose
                       dischargeability is 5/18/2020. (Bell, Allison) (Entered: 01/27/2020)
                       Order of Deficiency Summary of Assets and Liabilities due 2/7/2020. Schedules-
                       Documents due 2/7/2020. Statement of Financial Affairs due 2/7/2020. Ch. 13 Plan
1/27/2020      6       and/or Notice of Opportunity to Object due by 2/7/2020. Statement of Current Monthly
                       Income Ch 13 due 2/7/2020 (Bell, Allison) (Entered: 01/27/2020)
                       Motion to Extend Automatic Stay Filed by Jennifer Wyse on behalf of Jennifer Berry
1/27/2020      7       (Attachments: # 1 matrix) (Wyse, Jennifer) (Entered: 01/27/2020)
                       Clerk's Evidence of Repeat Filings for debtor Jennifer Berry Case Number 10-18494,
                       Chapter 7 filed in Arkansas Eastern Bankruptcy Court on 11/23/2010 , Standard
                       Discharge on 03/15/2011; Case Number 18-10629, Chapter 13 filed in Arkansas Eastern
                       Bankruptcy Court on 02/06/2018 , Dismissed for failure to make plan payments on
1/27/2020      *       02/25/2019; Case Number 17-12950, Chapter 13 filed in Arkansas Eastern Bankruptcy
                       Court on 05/24/2017 , Dismissed for failure to make plan payments on 01/29/2018; Case
                       Number 19-11907, Chapter 13 filed in Arkansas Eastern Bankruptcy Court on
                       03/12/2019; Case Number 19-70662, Chapter 13 filed in Arkansas Western Bankruptcy
                       Court on 03/12/2019.(Admin) (Entered: 01/27/2020)
                       BNC Certificate of Mailing - Meeting of Creditors(RE: related document(s) 5 Meeting of
                       Creditors 341(a) meeting to be held on 3/19/2020 at 01:00 PM at U.S. Trustee's Office
1/29/2020      8       Meeting Room. Proofs of Claims due by 4/3/2020. Last day to oppose dischargeability is
                       5/18/2020.) No. of Notices: 21. Notice Date 01/29/2020. (Admin.) (Entered: 01/29/2020)
                       BNC Certificate of Mailing(RE: related document(s) 6 Order of Deficiency Summary of
                       Assets and Liabilities due 2/7/2020. Schedules-Documents due 2/7/2020. Statement of
1/29/2020      9       Financial Affairs due 2/7/2020. Ch. 13 Plan and/or Notice of Opportunity to Object due by
                       2/7/2020. Statement of Current Monthly Income Ch 13 due 2/7/2020) No. of Notices: 1.
                       Notice Date 01/29/2020. (Admin.) (Entered: 01/29/2020)
                       Notice of Appearance and Request for Notice Filed by Sarah Murphy McDaniel Creditor
2/3/2020       10      Select Portfolio Servicing Inc. (McDaniel, Sarah) (Entered: 02/03/2020)
                       Schedules Filed: Summary of Assets and Liabilities, Sch A/B, Sch C, Sch D, Sch E/F,
                       Sch G, Sch H, Sch I, Sch J, Declaration About Individual Debtor Schedules, Stmt of
2/6/2020       11      Financial Affairs, Disclosure of Compensation for Attorney, Stmt of Current Monthly
                       Income, [Fee Due Yes] Filed by Marc Honey on behalf of Debtor Jennifer Berry (Honey,
                       Marc) (Entered: 02/06/2020)
                       RECEIPT of Schedules Filed(4:20-bk-10393) [misc,schdfld] ( 31.00) Filing Fee. receipt
2/6/2020       12      number 14087288, amount $ 31.00. (U.S. Treasury) (Entered: 02/06/2020)
                       Chapter 13 Plan With Notice of Opportunity to Object/Respond. Filed by Marc Honey on
2/6/2020       13      behalf of Debtor Jennifer Berry (Honey, Marc) (Entered: 02/06/2020)
                       Application for Compensation Filed by Marc Honey on behalf of Jennifer Berry (Honey,
2/6/2020       14      Marc) (Entered: 02/06/2020)
2/9/2020       15      Order to Pay Trustee (etrustee) (Entered: 02/09/2020)
            4:20-bk-14553    Doc#:
                     Objection       19 Filed:
                                to Motion       01/15/21
                                           to Extend       Entered:
                                                     Automatic   Stay01/15/21  16:27:56
                                                                       (RE: related     Page 73 Motion
                                                                                    document(s)7 of 86 to
2/10/2020       16 Extend Automatic Stay Filed by Jennifer Wyse on behalf of Jennifer Berry (Attachments:
                     # 1 matrix) filed by Debtor Jennifer Berry) Filed by Sarah Murphy McDaniel on behalf of
                     Creditor Select Portfolio Servicing Inc. (McDaniel, Sarah) (Entered: 02/10/2020)
                17 Motion    to Withdraw Motion (related documents 7 Motion to Extend Automatic Stay) Filed
2/10/2020            by Jennifer Wyse on behalf of Jennifer Berry (Wyse, Jennifer) (Entered: 02/10/2020)
                     Motion to Impose Automatic Stay Filed by Jennifer Wyse on behalf of Jennifer Berry
2/10/2020       18 (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 matrix) (Wyse, Jennifer) (Entered:
                     02/10/2020)
                     Objection to Motion to Impose Automatic Stay (RE: related document(s)18 Motion to
                     Impose Automatic Stay Filed by Jennifer Wyse on behalf of Jennifer Berry (Attachments:
2/14/2020       19 # 1 Exhibit A # 2 Exhibit B # 3 matrix) filed by Debtor Jennifer Berry) Filed by Sarah
                     Murphy McDaniel on behalf of Creditor Select Portfolio Servicing Inc. (McDaniel, Sarah)
                     (Entered: 02/14/2020)
                     Objection to Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor
                     SELECT PORTFOLIO SERVICING, INC. AS SERVICER FOR DEUTSCHE BANK
2/14/2020       20 NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR THE REGISTERED
                     HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE6,
                     MORTGAGE PAS (McDaniel, Sarah) (Entered: 02/14/2020)
                     Hearing SCHEDULED(RE: related document(s) 18 Motion to Impose Automatic Stay
                     Filed by Jennifer Wyse on behalf of Jennifer Berry (Attachments: # 1 Exhibit A # 2 Exhibit
                     B # 3 matrix), 19 Objection to Motion to Impose Automatic Stay (RE: related
                     document(s)18 Motion to Impose Automatic Stay Filed by Jennifer Wyse on behalf of
                     Jennifer Berry (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 matrix) filed by Debtor
                21 Jennifer    Berry) Filed by Sarah Murphy McDaniel on behalf of Creditor Select Portfolio
2/18/2020            Servicing Inc., 20 Objection to Confirmation of Plan Filed by Sarah Murphy McDaniel on
                     behalf of Creditor SELECT PORTFOLIO SERVICING, INC. AS SERVICER FOR
                     DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR THE
                     REGISTERED HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-
                     HE6, MORTGAGE PAS) Hearing scheduled for 3/11/2020 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 02/18/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 21 Hearing
                     SCHEDULED(RE: related document(s) 18 Motion to Impose Automatic Stay Filed by
                     Jennifer Wyse on behalf of Jennifer Berry (Attachments: # 1 Exhibit A # 2 Exhibit B # 3
                     matrix), 19 Objection to Motion to Impose Automatic Stay (RE: related document(s)18
                     Motion to Impose Automatic Stay Filed by Jennifer Wyse on behalf of Jennifer Berry
                     (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 matrix) filed by Debtor Jennifer Berry) Filed
                22 by    Sarah Murphy McDaniel on behalf of Creditor Select Portfolio Servicing Inc., 20
2/20/2020            Objection to Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor
                     SELECT PORTFOLIO SERVICING, INC. AS SERVICER FOR DEUTSCHE BANK
                     NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR THE REGISTERED
                     HOLDERS OF MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE6,
                     MORTGAGE PAS) Hearing scheduled for 3/11/2020 at 09:00 AM at Richard Taylor's
                     Little Rock Courtroom.) No. of Notices: 1. Notice Date 02/20/2020. (Admin.) (Entered:
                     02/20/2020)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 20)
3/5/2020        23 (Continued to 4/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom) (Scales,
                     Erika) (Entered: 03/05/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 23 Hearing Continued
                24 (RE:Objection      to Confirmation of the Plan - related document(s) 20) (Continued to
3/7/2020             4/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom)) No. of Notices: 1. Notice
                     Date 03/07/2020. (Admin.) (Entered: 03/08/2020)
                     Hearing Not Held. Settled or Continued Prior to the Hearing (RE: Motion to Impose
3/10/2020       25 Automatic Stay - related document(s) 18) (Granted Upon Conditions (Wyse))(Albritton,
                     Allison) (Entered: 03/10/2020)
                26 Hearing     Not Held. Settled or Continued Prior to the Hearing (RE: Objection - related
3/10/2020            document(s) 19) (Albritton, Allison) (Entered: 03/10/2020)
3/16/2020       27 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 03/16/2020)
3/19/2020       28 Objection to Confirmation of Plan Filed by Bradley Bruce Young on behalf of Creditor
            4:20-bk-14553
                     ArkansasDoc#:  19 Filed:
                                Department   of 01/15/21  Entered:
                                                Finance and        01/15/21(Young,
                                                             Administration 16:27:56Bradley)
                                                                                       Page 74  of 86
                                                                                             (Entered:
                     03/19/2020)
                     BNC Certificate of Mailing(RE: related document(s) 27 Order on Application For
3/19/2020       29 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 03/19/2020. (Admin.)
                     (Entered: 03/19/2020)
                     Hearing SCHEDULED(RE: related document(s) 28 Objection to Confirmation of Plan
                30 Filed   by Bradley Bruce Young on behalf of Creditor Arkansas Department of Finance and
3/20/2020            Administration) Hearing scheduled for 5/8/2020 at 09:00 AM at Richard Taylor's Little
                     Rock Courtroom. (Scales, Erika) (Entered: 03/20/2020)
                     Objection to Claim Number 6 by Claimant Arkansas Department of Finance and
3/20/2020       31 Administration Filed by Jennifer Wyse on behalf of Jennifer Berry (Wyse, Jennifer)
                     (Entered: 03/20/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 30 Hearing
                     SCHEDULED(RE: related document(s) 28 Objection to Confirmation of Plan Filed by
                32 Bradley    Bruce Young on behalf of Creditor Arkansas Department of Finance and
3/22/2020            Administration) Hearing scheduled for 5/8/2020 at 09:00 AM at Richard Taylor's Little
                     Rock Courtroom.) No. of Notices: 1. Notice Date 03/22/2020. (Admin.) (Entered:
                     03/22/2020)
                     Response to Objection to Claim Filed by Creditor Arkansas Department of Finance and
                33 Administration    ( Claim # 6 ) Filed by Bradley Bruce Young on behalf of Arkansas
3/25/2020            Department of Finance and Administration (RE: related document(s) 31 Objection to
                     Claim filed by Jennifer Berry) (Young, Bradley) (Entered: 03/25/2020)
                     Order to Submit Order (RE: related document(s) 17 Motion to Withdraw Motion (related
3/25/2020       34 documents 7 Motion to Extend Automatic Stay) Filed by Jennifer Wyse on behalf of
                     Jennifer Berry) Entered on 3/25/2020(Bell, Allison) (Entered: 03/25/2020)
                35 Order    Granting Motion To Withdraw Motion (Related Doc # 17) Entered on Docket
3/26/2020            3/26/2020 (Bell, Allison) (Entered: 03/26/2020)
                     Hearing SCHEDULED(RE: related document(s) 31 Objection to Claim Number 6 by
                     Claimant Arkansas Department of Finance and Administration Filed by Jennifer Wyse on
                     behalf of Jennifer Berry, 33 Response to Objection to Claim Filed by Creditor Arkansas
3/26/2020       36 Department of Finance and Administration ( Claim # 6 ) Filed by Bradley Bruce Young on
                     behalf of Arkansas Department of Finance and Administration (RE: related document(s)
                     31 Objection to Claim filed by Jennifer Berry)) Hearing scheduled for 5/8/2020 at 09:00
                     AM at Richard Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 03/26/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 36 Hearing
                     SCHEDULED(RE: related document(s) 31 Objection to Claim Number 6 by Claimant
                     Arkansas Department of Finance and Administration Filed by Jennifer Wyse on behalf of
                     Jennifer Berry, 33 Response to Objection to Claim Filed by Creditor Arkansas
3/28/2020       37 Department of Finance and Administration ( Claim # 6 ) Filed by Bradley Bruce Young on
                     behalf of Arkansas Department of Finance and Administration (RE: related document(s)
                     31 Objection to Claim filed by Jennifer Berry)) Hearing scheduled for 5/8/2020 at 09:00
                     AM at Richard Taylor's Little Rock Courtroom.) No. of Notices: 1. Notice Date
                     03/28/2020. (Admin.) (Entered: 03/28/2020)
                     BNC Certificate of Mailing(RE: related document(s) 35 Order Granting Motion To
3/28/2020       38 Withdraw Motion (Related Doc 17) Entered on Docket 3/26/2020 (Bell, Allison) ) No. of
                     Notices: 27. Notice Date 03/28/2020. (Admin.) (Entered: 03/28/2020)
                     Order to Submit Order (RE: related document(s) 18 Motion to Impose Automatic Stay
4/1/2020        39 Filed by Jennifer Wyse on behalf of Jennifer Berry (Attachments: # 1 Exhibit A # 2 Exhibit
                     B # 3 matrix)) Entered on 4/1/2020(Bell, Allison) (Entered: 04/01/2020)
                40 Order    Granting Motion to Impose Automatic Stay (Related Doc # 18) Entered on Docket
4/2/2020             4/2/2020 (Bell, Allison) (Entered: 04/02/2020)
                     BNC Certificate of Mailing(RE: related document(s) 40 Order Granting Motion to Impose
4/4/2020        41 Automatic Stay (Related Doc 18) Entered on Docket 4/2/2020 (Bell, Allison) ) No. of
                     Notices: 27. Notice Date 04/04/2020. (Admin.) (Entered: 04/04/2020)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 20)
4/6/2020        42 (Continued to 5/8/2020 09:00 AM at Richard Taylor's Little Rock Courtroom) (Albritton,
                     Allison) (Entered: 04/06/2020)
                43 Notice    of RE-SCHEDULED Meeting of Creditors 341(a) meeting to be held on 5/1/2020
4/7/2020             at 02:00 PM at 341a Telephonic Meeting (Line 2). (McCormack, Linda) (Entered:
            4:20-bk-14553    Doc#: 19 Filed: 01/15/21 Entered: 01/15/21 16:27:56 Page 75 of 86
                     04/07/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 42 Hearing Continued
                44 (RE:Objection      to Confirmation of the Plan - related document(s) 20) (Continued to
4/8/2020             5/8/2020 09:00 AM at Richard Taylor's Little Rock Courtroom)) No. of Notices: 1. Notice
                     Date 04/08/2020. (Admin.) (Entered: 04/08/2020)
                     BNC Certificate of Mailing - Ch 13 Meeting Continued(RE: related document(s) 43 Notice
                45 of   RE-SCHEDULED Meeting of Creditors 341(a) meeting to be held on 5/1/2020 at 02:00
4/9/2020             PM at 341a Telephonic Meeting (Line 2).) No. of Notices: 27. Notice Date 04/09/2020.
                     (Admin.) (Entered: 04/09/2020)
                     Amended Order Granting Motion to Impose the Automatic Stay (RE: related document(s)
4/13/2020       46 40 Order Granting Motion to Impose Automatic Stay (Related Doc 18) Entered on Docket
                     4/2/2020 (Bell, Allison) ) Entered on 4/13/2020(Bell, Allison) (Entered: 04/13/2020)
                     BNC Certificate of Mailing(RE: related document(s) 46 Amended Order Granting Motion
                     to Impose the Automatic Stay (RE: related document(s) 40 Order Granting Motion to
4/15/2020       47 Impose Automatic Stay (Related Doc 18) Entered on Docket 4/2/2020 (Bell, Allison) )
                     Entered on 4/13/2020(Bell, Allison) ) No. of Notices: 27. Notice Date 04/15/2020.
                     (Admin.) (Entered: 04/15/2020)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 20)
4/27/2020       48 (Continued to 6/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom) (Scales,
                     Erika) (Entered: 04/27/2020)
                     Hearing Continued (RE:Objection to Confirmation of the Plan - related document(s) 28)
4/27/2020       49 (Continued to 6/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom) (Scales,
                     Erika) (Entered: 04/27/2020)
                50 Application    for Compensation for Additional Services Filed by Jennifer Wyse on behalf of
4/28/2020            Jennifer Berry (Wyse, Jennifer) (Entered: 04/28/2020)
                51 Hearing    Not Held. Settled or Continued Prior to the Hearing (RE: Objection to Claim -
4/28/2020            related document(s) 31) (Settled (Wyse))(Albritton, Allison) (Entered: 04/28/2020)
                52 Hearing    Not Held. Settled or Continued Prior to the Hearing (RE: Response to Objection
4/28/2020            to Claim - related document(s) 33) (Albritton, Allison) (Entered: 04/28/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 48 Hearing Continued
                53 (RE:Objection      to Confirmation of the Plan - related document(s) 20) (Continued to
4/29/2020            6/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom)) No. of Notices: 1. Notice
                     Date 04/29/2020. (Admin.) (Entered: 04/29/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 49 Hearing Continued
                54 (RE:Objection      to Confirmation of the Plan - related document(s) 28) (Continued to
4/29/2020            6/9/2020 09:00 AM at Richard Taylor's Little Rock Courtroom)) No. of Notices: 1. Notice
                     Date 04/29/2020. (Admin.) (Entered: 04/29/2020)
                     Order on Objection to Confirmation of Plan (RE: related document(s) 28 Objection to
                55 Confirmation     of Plan Filed by Bradley Bruce Young on behalf of Creditor Arkansas
4/30/2020            Department of Finance and Administration) Entered on 4/30/2020(Bell, Allison) (Entered:
                     04/30/2020)
                     BNC Certificate of Mailing(RE: related document(s) 55 Order on Objection to
                     Confirmation of Plan (RE: related document(s) 28 Objection to Confirmation of Plan Filed
5/2/2020        56 by Bradley Bruce Young on behalf of Creditor Arkansas Department of Finance and
                     Administration) Entered on 4/30/2020(Bell, Allison) ) No. of Notices: 1. Notice Date
                     05/02/2020. (Admin.) (Entered: 05/02/2020)
5/4/2020        57 Meeting of Creditors Held and Concluded 5/1/20. (Kane, Jolene) (Entered: 05/04/2020)
                58 Notice    of Requirement to Complete Course in Financial Management (admin) (Entered:
5/4/2020             05/04/2020)
5/6/2020        59 Order to Pay Trustee (etrustee) (Entered: 05/06/2020)
5/6/2020        60 Objection to Confirmation of Plan Filed by Trustee (etrustee) (Entered: 05/06/2020)
                     Order on Objection to Confirmation of Plan (RE: related document(s) 20 Objection to
                     Confirmation of Plan Filed by Sarah Murphy McDaniel on behalf of Creditor SELECT
                61 PORTFOLIO        SERVICING, INC. AS SERVICER FOR DEUTSCHE BANK NATIONAL
5/7/2020             TRUST COMPANY, AS TRUSTEE, IN TRUST FOR THE REGISTERED HOLDERS OF
                     MORGAN STANLEY ABS CAPITAL I INC. TRUST 2006-HE6, MORTGAGE PAS)
                     Entered on 5/7/2020(Bell, Allison) (Entered: 05/07/2020)
5/7/2020        62
            4:20-bk-14553    Doc#: 19of Filed:
                     BNC Certificate            01/15/21
                                          Mailing(RE:      Entered:
                                                      related       01/15/21
                                                              document(s)  5816:27:56
                                                                              Notice of Page  76 of 86to
                                                                                        Requirement
                     Complete Course in Financial Management (admin)) No. of Notices: 1. Notice Date
                     05/07/2020. (Admin.) (Entered: 05/07/2020)
                     Hearing SCHEDULED(RE: related document(s) 60 Objection to Confirmation of Plan
5/8/2020        63 Filed by Trustee (etrustee)) Hearing scheduled for 6/9/2020 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 05/08/2020)
                     BNC Certificate of Mailing(RE: related document(s) 61 Order on Objection to
                     Confirmation of Plan (RE: related document(s) 20 Objection to Confirmation of Plan Filed
                     by Sarah Murphy McDaniel on behalf of Creditor SELECT PORTFOLIO SERVICING,
5/9/2020        64 INC. AS SERVICER FOR DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
                     TRUSTEE, IN TRUST FOR THE REGISTERED HOLDERS OF MORGAN STANLEY
                     ABS CAPITAL I INC. TRUST 2006-HE6, MORTGAGE PAS) Entered on 5/7/2020(Bell,
                     Allison) ) No. of Notices: 1. Notice Date 05/09/2020. (Admin.) (Entered: 05/09/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 63 Hearing
                     SCHEDULED(RE: related document(s) 60 Objection to Confirmation of Plan Filed by
5/10/2020       65 Trustee (etrustee)) Hearing scheduled for 6/9/2020 at 09:00 AM at Richard Taylor's Little
                     Rock Courtroom.) No. of Notices: 1. Notice Date 05/10/2020. (Admin.) (Entered:
                     05/10/2020)
                     Order to Submit Order (RE: related document(s) 31 Objection to Claim Number 6 by
5/21/2020       66 Claimant Arkansas Department of Finance and Administration Filed by Jennifer Wyse on
                     behalf of Jennifer Berry) Entered on 5/21/2020(Bell, Allison) (Entered: 05/21/2020)
                     Chapter 13 AMENDED Plan With Notice of Opportunity to Object/Respond. Filed by
5/28/2020       67 Jennifer Wyse on behalf of Debtor Jennifer Berry (Attachments: # 1 Certificate of Service
                     # 2 Creditor Matrix)(Wyse, Jennifer) (Entered: 05/28/2020)
                68 Amended       Schedules/Statements Filed: Sch I, Sch J, [Fee Due No] Filed by Jennifer
5/28/2020            Wyse on behalf of Debtor Jennifer Berry (Wyse, Jennifer) (Entered: 05/28/2020)
                     Amended Schedules/Statements Filed: Sch E/F, Sch G [Fee Due Yes] Filed by Jennifer
5/28/2020       69 Wyse on behalf of Debtor Jennifer Berry (Wyse, Jennifer) Modified on 5/29/2020 (Bell,
                     Allison). (Entered: 05/28/2020)
                     RECEIPT of Amended Schedules, Statements, Petition Page or Creditors(4:20-bk-
5/28/2020       70 10393) [misc,amdsc] ( 31.00) Filing Fee. receipt number 14294610, amount $ 31.00.
                     (U.S. Treasury) (Entered: 05/28/2020)
                71 Application     for Compensation for Additional Services Filed by Jennifer Wyse on behalf of
5/28/2020            Jennifer Berry (Wyse, Jennifer) (Entered: 05/28/2020)
6/2/2020        72 Order to Pay Trustee (etrustee) (Entered: 06/02/2020)
                     Hearing Not Held. Settled or Continued Prior to the Hearing (RE: Objection to
6/5/2020        73 Confirmation of Plan - related document(s) 60) (Withdrawn (Trustee))(Albritton, Allison)
                     (Entered: 06/05/2020)
6/5/2020        74 Order to Pay Trustee (etrustee) (Entered: 06/05/2020)
                75 Objection     to Confirmation of Amended Plan Filed by Trustee (etrustee) (Entered:
6/8/2020             06/08/2020)
                     Hearing SCHEDULED(RE: related document(s) 75 Objection to Confirmation of
6/10/2020       76 Amended Plan Filed by Trustee (etrustee)) Hearing scheduled for 7/1/2020 at 09:00 AM
                     at Richard Taylor's Little Rock Courtroom. (Scales, Erika) (Entered: 06/10/2020)
6/12/2020       77 Order Withdrawing Trustee Objection (etrustee) (Entered: 06/12/2020)
                     BNC Certificate of Mailing - Hearing(RE: related document(s) 76 Hearing
                     SCHEDULED(RE: related document(s) 75 Objection to Confirmation of Amended Plan
6/12/2020       78 Filed by Trustee (etrustee)) Hearing scheduled for 7/1/2020 at 09:00 AM at Richard
                     Taylor's Little Rock Courtroom.) No. of Notices: 1. Notice Date 06/12/2020. (Admin.)
                     (Entered: 06/12/2020)
                     Order Sustaining Objection to Claim (RE: related document(s) 31 Objection to Claim
                79 Number      6 by Claimant Arkansas Department of Finance and Administration Filed by
6/16/2020            Jennifer Wyse on behalf of Jennifer Berry) Entered on 6/16/2020(Bell, Allison) (Entered:
                     06/16/2020)
                     BNC Certificate of Mailing(RE: related document(s) 79 Order Sustaining Objection to
                80 Claim    (RE: related document(s) 31 Objection to Claim Number 6 by Claimant Arkansas
6/18/2020            Department of Finance and Administration Filed by Jennifer Wyse on behalf of Jennifer
                     Berry) Entered on 6/16/2020(Bell, Allison) ) No. of Notices: 27. Notice Date 06/18/2020.
          4:20-bk-14553
                   (Admin.)Doc#:  19 Filed:
                             (Entered:        01/15/21 Entered: 01/15/21 16:27:56 Page 77 of 86
                                        06/18/2020)
6/19/2020     81 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 06/19/2020)
6/19/2020     82 Order on Application For Compensation Ch. 13 (etrustee) (Entered: 06/19/2020)
                   BNC Certificate of Mailing(RE: related document(s) 81 Order on Application For
6/21/2020     83 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 06/21/2020. (Admin.)
                   (Entered: 06/21/2020)
                   BNC Certificate of Mailing(RE: related document(s) 82 Order on Application For
6/21/2020     84 Compensation Ch. 13 (etrustee)) No. of Notices: 1. Notice Date 06/21/2020. (Admin.)
                   (Entered: 06/21/2020)
                   Hearing Not Held. Settled or Continued Prior to the Hearing (RE: Objection to
6/29/2020     85 Confirmation of Amended Plan - related document(s) 75) (Withdrawn (Trustee))(Albritton,
                   Allison) (Entered: 06/29/2020)
7/10/2020     86 Order Withdrawing Trustee Objection (etrustee) (Entered: 07/10/2020)
7/10/2020     87 Order Confirming Modified Chapter 13 Plan (etrustee) (Entered: 07/10/2020)
                   BNC Certificate of Mailing(RE: related document(s) 87 Order Confirming Modified
7/12/2020     88 Chapter 13 Plan (etrustee)) No. of Notices: 1. Notice Date 07/12/2020. (Admin.)
                   (Entered: 07/12/2020)
              89 Motion    to Dismiss Case for Failure to Make Plan Payments Filed by Trustee (etrustee)
8/6/2020           (Entered: 08/06/2020)
              90 Order    Withdrawing Trustee Motion to Dismiss Upon Conditions (etrustee) (Entered:
9/13/2020          09/13/2020)
10/13/2020    91 Order To Dismiss Debtor (etrustee) (Entered: 10/13/2020)
              92 Notice    of Cancellation of Auto Insurance Filed by Trustee (etrustee) (Entered:
10/14/2020         10/14/2020)
              93 Notice    of Cancellation of Auto Insurance Filed by Trustee (etrustee) (Entered:
10/14/2020         10/14/2020)
              94 BNC     Certificate of Mailing(RE: related document(s) 91 Order To Dismiss Debtor
10/15/2020         (etrustee)) No. of Notices: 28. Notice Date 10/15/2020. (Admin.) (Entered: 10/16/2020)
12/11/2020    95 Chapter 13 Final Report and Account Filed by Trustee (etrustee) (Entered: 12/11/2020)
                               Last Updated: Dec 21 2020 10:52AM CST
       4:20-bk-14553
        4:20-bk-10393 Doc#:
                       Doc#:19
                             91 Filed:
                                 Filed:01/15/21
                                        10/13/20 Entered:
                                                  Entered:01/15/21
                                                           10/13/2016:27:56
                                                                    15:59:09 Page
                                                                              Page78    86
                                                                                   1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
  Exhibit L
                               EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION



IN RE: Jennifer Berry                                                 CASE NO:     4:20-bk-10393 T
                                                                                        Chapter 13

                             CHAPTER 13 ORDER DISMISSING CASE
                           FOR VIOLATING STRICT COMPLIANCE ORDER

    COMES NOW THE COURT and finds that an order was entered in the above styled case on September
13, 2020, Docket Entry [90], requiring the debtor to make specific payments to the Trustee. The order further
provided that the case was to be dismissed if payments were not submitted as required. The court finds that
the payments have not been submitted as required and, therefore, the case should be, and hereby is ,
dismissed for failure of the debtor to comply with the court's order of September 13 , 2020.

   IT IS SO ORDERED.




Date: 10/13/2020                                                      /s/ Richard D. Taylor
                                                                        Richard D. Taylor
                                                                     U.S. Bankruptcy Judge


cc: Jack W Gooding, Trustee

     The Honey Law Firm
     P O Box 1254
     Hot Springs, AR 71902

     Jennifer Berry
     816 W Ashley St
     Benton, AR 72015
     All Creditors




                                                                                                  LK     /195
              4:20-bk-14553
               4:20-bk-10393 Doc#:
                              Doc#:19
                                    68 Filed:
                                        Filed:01/15/21
                                               05/28/20 Entered:
                                                         Entered:01/15/21
                                                                  05/28/2016:27:56
                                                                           17:38:37 Page
                                                                                     Page79    86
                                                                                          1 of 4


  Exhibit M
Fill in this information to identify your case:

Debtor 1                      Jennifer Berry

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:        EASTERN DISTRICT OF ARKANSAS

Case number               4:20-bk-10393                                                                 Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Admin Support                               Welder
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Friendship Community Care                   Lexicon, Inc.

       Occupation may include student        Employer's address
                                                                   920 University Drive                        8900 Fourche Dam Pike
       or homemaker, if it applies.
                                                                   Russellville, AR 72801                      Little Rock, AR 72206

                                             How long employed there?         3 years                                   1 month

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         2,600.00        $         3,080.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      2,600.00               $   3,080.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
            4:20-bk-14553
             4:20-bk-10393 Doc#:
                            Doc#:19
                                  68 Filed:
                                      Filed:01/15/21
                                             05/28/20 Entered:
                                                       Entered:01/15/21
                                                                05/28/2016:27:56
                                                                         17:38:37 Page
                                                                                   Page80    86
                                                                                        2 of 4


Debtor 1    Jennifer Berry                                                                        Case number (if known)   4:20-bk-10393


                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse
      Copy line 4 here                                                                     4.      $         2,600.00      $         3,080.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.     $           433.33   $              643.00
      5b.    Mandatory contributions for retirement plans                                  5b.     $             0.00   $                0.00
      5c.    Voluntary contributions for retirement plans                                  5c.     $             0.00   $                0.00
      5d.    Required repayments of retirement fund loans                                  5d.     $             0.00   $                0.00
      5e.    Insurance                                                                     5e.     $             0.00   $              307.40
      5f.    Domestic support obligations                                                  5f.     $             0.00   $                0.00
      5g.    Union dues                                                                    5g.     $             0.00   $                0.00
      5h.    Other deductions. Specify: 401(K)                                             5h.+    $             0.00 + $              154.00
             Dental                                                                                $             0.00   $               31.48
             Vision                                                                                $             0.00   $               10.30
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            433.33      $        1,146.18
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,166.67      $        1,933.82
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.     $              0.00     $                0.00
      8b. Interest and dividends                                                           8b.     $              0.00     $                0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.     $              0.00     $                0.00
      8d. Unemployment compensation                                                        8d.     $              0.00     $                0.00
      8e. Social Security                                                                  8e.     $              0.00     $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                 0.00   $                  0.00
      8g. Pension or retirement income                                                     8g. $                  0.00   $                  0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                 0.00 + $                  0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $               0.00     $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $           2,166.67 + $         1,933.82 = $            4,100.49
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           4,100.49
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
           4:20-bk-14553
            4:20-bk-10393 Doc#:
                           Doc#:19
                                 68 Filed:
                                     Filed:01/15/21
                                            05/28/20 Entered:
                                                      Entered:01/15/21
                                                               05/28/2016:27:56
                                                                        17:38:37 Page
                                                                                  Page81    86
                                                                                       3 of 4



Fill in this information to identify your case:

Debtor 1                Jennifer Berry                                                                     Check if this is:
                                                                                                            An amended filing
Debtor 2                                                                                                    A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:    EASTERN DISTRICT OF ARKANSAS                                              MM / DD / YYYY

Case number           4:20-bk-10393
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
             Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                             0.00
      4c.   Home maintenance, repair, and upkeep expenses                                                 4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         4:20-bk-14553
          4:20-bk-10393 Doc#:
                         Doc#:19
                               68 Filed:
                                   Filed:01/15/21
                                          05/28/20 Entered:
                                                    Entered:01/15/21
                                                             05/28/2016:27:56
                                                                      17:38:37 Page
                                                                                Page82    86
                                                                                     4 of 4


Debtor 1     Jennifer Berry                                                                            Case number (if known)      4:20-bk-10393

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 120.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  30.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                 6c. $                                                 120.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                590.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 50.00
10.   Personal care products and services                                                    10. $                                                  70.00
11.   Medical and dental expenses                                                            11. $                                                   0.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 230.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  50.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  210.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal property tax                                                         16. $                                                  10.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:     Pet Expenses                                                       21. +$                                                 30.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       1,510.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       1,510.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,100.49
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              1,510.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,590.49

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              4:20-bk-14553
              4:20-bk-14553 Doc#:
                            Doc#:19 Filed:12/16/20
                                  1 Filed: 01/15/21 Entered:
                                                    Entered:12/16/20
                                                             01/15/2114:15:35
                                                                      16:27:56 Page
                                                                               Page50
                                                                                    83of
                                                                                       of89
                                                                                          86
                                                                                                                                               12/16/20 1:47PM




     Exhibit N
Fill in this information to identify your case:

Debtor 1                      Terry Berry

Debtor 2                      Jennifer Berry
(Spouse, if filing)

United States Bankruptcy Court for the:        EASTERN DISTRICT OF ARKANSAS

Case number                                                                                             Check if this is:
(If known)
                                                                                                          An amended filing
                                                                                                          A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                  Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                              Not employed
       employers.
                                             Occupation            Welder                                     Admin Support
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Bearden Lumber Co.                         Friendship Community Care

       Occupation may include student        Employer's address    Attn: Payroll                              Attn: Payroll
       or homemaker, if it applies.                                111 N. Plum Street                         920 Unitversity Drive
                                                                   Bearden, AR 71720                          Russellville, AR 72801

                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,607.06     $         3,333.20

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,607.06            $   3,333.20




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
           4:20-bk-14553
           4:20-bk-14553 Doc#:
                         Doc#:19 Filed:12/16/20
                               1 Filed: 01/15/21 Entered:
                                                 Entered:12/16/20
                                                          01/15/2114:15:35
                                                                   16:27:56 Page
                                                                            Page51
                                                                                 84of
                                                                                    of89
                                                                                       86
                                                                                                                                                    12/16/20 1:47PM




Debtor 1   Terry Berry
Debtor 2   Jennifer Berry                                                                         Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
     Copy line 4 here                                                                      4.         $      3,607.06       $         3,333.20

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                  5a.        $      1,385.50       $           478.66
     5b.    Mandatory contributions for retirement plans                                   5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                   5c.        $          0.00       $             0.00
     5d.    Required repayments of retirement fund loans                                   5d.        $          0.00       $             0.00
     5e.    Insurance                                                                      5e.        $          0.00       $           678.40
     5f.    Domestic support obligations                                                   5f.        $          0.00       $             0.00
     5g.    Union dues                                                                     5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify:                                                     5h.+       $          0.00 +     $             0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,385.50       $        1,157.06
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,221.56       $        2,176.14
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $                0.00
      8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $                0.00
      8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
      8e. Social Security                                                                  8e.        $              0.00   $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                    0.00   $                0.00
      8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
      8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              2,221.56 + $       2,176.14 = $            4,397.70
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                       0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $           4,397.70
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
           4:20-bk-14553
           4:20-bk-14553 Doc#:
                         Doc#:19 Filed:12/16/20
                               1 Filed: 01/15/21 Entered:
                                                 Entered:12/16/20
                                                          01/15/2114:15:35
                                                                   16:27:56 Page
                                                                            Page52
                                                                                 85of
                                                                                    of89
                                                                                       86
                                                                                                                                                  12/16/20 1:47PM




Fill in this information to identify your case:

Debtor 1              Terry Berry                                                                          Check if this is:
                                                                                                            An amended filing
Debtor 2              Jennifer Berry                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF ARKANSAS                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                  No
      dependents names.                                                                                                                 Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
                                                                                                                                        No
                                                                                                                                        Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                               0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                            0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                          100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                            0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
         4:20-bk-14553
         4:20-bk-14553 Doc#:
                       Doc#:19 Filed:12/16/20
                             1 Filed: 01/15/21 Entered:
                                               Entered:12/16/20
                                                        01/15/2114:15:35
                                                                 16:27:56 Page
                                                                          Page53
                                                                               86of
                                                                                  of89
                                                                                     86
                                                                                                                                                           12/16/20 1:47PM




Debtor 1     Terry Berry
Debtor 2     Jennifer Berry                                                                            Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 275.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  55.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 220.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                500.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 75.00
10.   Personal care products and services                                                    10. $                                                  65.00
11.   Medical and dental expenses                                                            11. $                                                 177.70
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 280.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  340.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes, Tags                                                 16. $                                                  60.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       2,247.70
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       2,247.70
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,397.70
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,247.70

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              2,150.00

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
